Exhibit 10.25

$40,000,000 REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

by and among

EPAM SYSTEMS INC., as Borrower,

THE GUARANTORS PARTY HERETO,

and

PNC BANK, NATIONAL ASSOCIATION, as Lender

Dated: as of January 15, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page  

1.

 

DEFINED TERMS

     1     

1.1

 

Certain Definitions.

     1     

1.2

 

Construction.

     16     

1.3

 

Accounting Principles; Changes in GAAP.

     17   

2.

 

REVOLVING CREDIT FACILITY

     17     

2.1

 

Revolving Credit Commitment.

     17     

2.2

 

Nature of Lender’s Obligations with Respect to Revolving Credit Loans.

     17     

2.3

 

Commitment Fees.

     18     

2.4

 

Revolving Credit Loan Requests.

     18     

2.5

 

Repayment of Revolving Credit Loans.

     18     

2.6

 

Use of Proceeds.

     18     

2.7

 

Letter of Credit Subfacility.

     19       

2.7.1

 

Issuance of Letters of Credit.

     19       

2.7.2

 

Letter of Credit Fees.

     19       

2.7.3

 

Disbursements, Reimbursement.

     19       

2.7.4

 

Documentation.

     20       

2.7.5

 

Determinations to Honor Drawing Requests.

     20       

2.7.6

 

Nature of Participation and Reimbursement Obligations.

     20       

2.7.7

 

Indemnity.

     21       

2.7.8

 

Liability for Acts and Omissions.

     22   

3.

 

RESERVED

     23   

4.

 

INTEREST RATES

     23     

4.1

 

Interest Rate Options.

     23       

4.1.1

 

Revolving Credit Interest Rate Options.

     23       

4.1.2

 

Reserved.

     24       

4.1.3

 

Rate Quotations.

     24     

4.2

 

Interest Periods.

     24     

4.3

 

Interest After Default.

     24       

4.3.1

 

Letter of Credit Fees, Interest Rate.

     24       

4.3.2

 

Other Obligations.

     24       

4.3.3

 

Acknowledgment.

     24     

4.4

 

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available.

     24       

4.4.1

 

Unascertainable.

     24       

4.4.2

 

Illegality; Increased Costs; Deposits Not Available.

     25       

4.4.3

 

Lender’s Rights.

     25     

4.5

 

Selection of Interest Rate Options.

     25   

 

i



--------------------------------------------------------------------------------

5.

 

PAYMENTS

     26     

5.1

 

Payments.

     26     

5.2

 

Interest Payment Dates.

     26     

5.3

 

Voluntary Prepayments or Revolving Credit Commitment Reductions.

     26     

5.4

 

Reserved.

     26     

5.5

 

Increased Costs; Yield Protection.

     26     

5.6

 

No Offsets.

     27     

5.7

 

Indemnity.

     27     

5.8

 

Interbank Market Presumption.

     27   

6.

 

REPRESENTATIONS AND WARRANTIES

     28       

6.1.1

 

Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default.

     28       

6.1.2

 

Subsidiaries and Owners; Investment Companies.

     28       

6.1.3

 

Validity and Binding Effect.

     28       

6.1.4

 

No Conflict; Material Agreements; Consents.

     29       

6.1.5

 

Litigation.

     29       

6.1.6

 

Financial Statements.

     29       

6.1.7

 

Margin Stock.

     30       

6.1.8

 

Full Disclosure.

     30       

6.1.9

 

Taxes.

     30       

6.1.10

 

Patents, Trademarks, Copyrights, Licenses, Etc.

     31       

6.1.11

 

Liens in the Collateral.

     31       

6.1.12

 

Insurance.

     31       

6.1.13

 

ERISA Compliance.

     31       

6.1.14

 

Environmental Matters.

     32       

6.1.15

 

Solvency.

     32   

7.

 

CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

     32     

7.1

 

First Loans and Letters of Credit.

     32       

7.1.1

 

Deliveries.

     32       

7.1.2

 

Payment of Fees.

     33     

7.2

 

Each Loan or Letter of Credit.

     33   

8.

 

COVENANTS

     33     

8.1

 

Affirmative Covenants.

     34       

8.1.1

 

Preservation of Existence, Etc.

     34       

8.1.2

 

Payment of Liabilities, Including Taxes, Etc.

     34       

8.1.3

 

Maintenance of Insurance.

     34       

8.1.4

 

Maintenance of Properties and Leases.

     34       

8.1.5

 

Visitation Rights.

     34       

8.1.6

 

Keeping of Records and Books of Account.

     34       

8.1.7

 

Compliance with Laws; Use of Proceeds.

     35       

8.1.8

 

Further Assurances.

     35       

8.1.9

 

Depository Accounts.

     35     

8.2

 

Negative Covenants.

     35   

 

ii



--------------------------------------------------------------------------------

   

8.2.1

 

Indebtedness.

     35       

8.2.2

 

Liens; Lien Covenants.

     36       

8.2.3

 

Guaranties.

     36       

8.2.4

 

Loans and Investments.

     36       

8.2.5

 

Dividends and Related Distributions.

     37       

8.2.6

 

Liquidations, Mergers, Consolidations, Acquisitions.

     37       

8.2.7

 

Dispositions of Assets or Subsidiaries.

     38       

8.2.8

 

Affiliate Transactions.

     39       

8.2.9

 

Subsidiaries.

     39       

8.2.10

 

Continuation of or Change in Business.

     40       

8.2.11

 

Fiscal Year.

     40       

8.2.12

 

Changes in Organizational Documents.

     41       

8.2.13

 

Maximum Debt Ratio.

     41       

8.2.14

 

Minimum Fixed Charge Coverage Ratio.

     41       

8.2.15

 

Negative Pledges.

     41     

8.3

 

Reporting Requirements.

     41       

8.3.1

 

Quarterly Financial Statements.

     41       

8.3.2

 

Annual Financial Statements.

     42       

8.3.3

 

Certificates of the Borrowers.

     42       

8.3.4

 

Notices.

     42   

9.

 

DEFAULT

     43     

9.1

 

Events of Default.

     43       

9.1.1

 

Payments Under Loan Documents.

     43       

9.1.2

 

Breach of Warranty.

     44       

9.1.3

 

Breach of Negative Covenants or Visitation Rights.

     44       

9.1.4

 

Breach of Other Covenants.

     44       

9.1.5

 

Defaults in Other Agreements or Indebtedness.

     44       

9.1.6

 

[reserved].

     44       

9.1.7

 

Final Judgments or Orders.

     44       

9.1.8

 

Loan Document Unenforceable.

     44       

9.1.9

 

Uninsured Losses; Proceedings Against Assets.

     44       

9.1.10

 

Events Relating to Plans and Benefit Arrangements.

     45       

9.1.11

 

Change in Control.

     45       

9.1.12

 

Relief Proceedings.

     45     

9.2

 

Consequences of Event of Default.

     45       

9.2.1

 

Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

     45       

9.2.2

 

Bankruptcy, Insolvency or Reorganization Proceedings.

     45       

9.2.3

 

Set-off.

     46       

9.2.4

 

Application of Proceeds.

     46   

10.

 

MISCELLANEOUS

     46     

10.1

 

Modifications, Amendments or Waivers.

     47     

10.2

 

No Implied Waivers; Cumulative Remedies.

     47     

10.3

 

Expenses; Indemnity; Damage Waiver.

     47   

 

iii



--------------------------------------------------------------------------------

   

10.3.1

 

Costs and Expenses.

     47       

10.3.2

 

Indemnification by the Borrowers.

     47       

10.3.3

 

Waiver of Consequential Damages, Etc.

     48       

10.3.4

 

Payments.

     48     

10.4

 

Holidays.

     48     

10.5

 

Notices; Effectiveness; Electronic Communication.

     49       

10.5.1

 

Notices Generally.

     49       

10.5.2

 

Electronic Communications.

     49       

10.5.3

 

Change of Address, Etc.

     49     

10.6

 

Severability.

     49     

10.7

 

Duration; Survival.

     50     

10.8

 

Successors and Assigns.

     50       

10.8.1

 

Successors and Assigns Generally.

     50       

10.8.2

 

Assignments by Lender.

     50       

10.8.3

 

Participations.

     50       

10.8.4

 

Certain Pledges.

     50     

10.9

 

Confidentiality.

     51       

10.9.1

 

General.

     51       

10.9.2

 

Sharing Information With Affiliates of the Lender.

     51     

10.10

 

Counterparts; Integration; Effectiveness.

     51       

10.10.1

 

Counterparts; Integration; Effectiveness.

     51     

10.11

 

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.

     52       

10.11.1

 

Governing Law.

     52       

10.11.2

 

SUBMISSION TO JURISDICTION.

     52       

10.11.3

 

WAIVER OF VENUE.

     52       

10.11.4

 

SERVICE OF PROCESS.

     53       

10.11.5

 

WAIVER OF JURY TRIAL.

     53     

10.12

 

USA Patriot Act Notice.

     53     

10.13

 

Anti-Money Laundering/International Trade Law Compliance.

     53   

 

iv



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)   -    COMMITMENT OF LENDER AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(P)   -    EXISTING PERMITTED LIENS SCHEDULE 6.1.2   -   
SUBSIDIARIES SCHEDULE 6.1.14   -    ENVIRONMENTAL DISCLOSURES SCHEDULE 8.2.1   -
   EXISTING PERMITTED INDEBTEDNESS

EXHIBITS

 

EXHIBIT 1.1(G)(1)   -    FORM OF GUARANTOR JOINDER EXHIBIT 1.1(G)(2)   -    FORM
OF GUARANTY AGREEMENT EXHIBIT 1.1(N)   -    FORM OF REVOLVING CREDIT NOTE
EXHIBIT 2.4   -    FORM OF LOAN REQUEST EXHIBIT 8.3.3.1   -    FORM OF
COMPLIANCE CERTIFICATE

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as hereafter amended, modified, supplemented and
restated, this “Agreement”) is dated as of January 15, 2013 and is made by and
among EPAM SYSTEMS INC., a Delaware corporation (the “Parent Company”), and any
of its Subsidiaries that hereafter join this Agreement as Borrowers (with the
Parent Company, each a “Borrower” and collectively, the “Borrowers”), each of
the GUARANTORS (as hereinafter defined) party hereto, and PNC BANK, NATIONAL
ASSOCIATION (the “Lender”).

RECITALS

The Borrowers have requested the Lender to provide a revolving credit facility
to the Borrowers in an aggregate principal amount not to exceed $40,000,000, on
the terms and subject to the conditions set forth in this Agreement. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:

1. DEFINED TERMS

1.1 Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

Affiliate shall mean, with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) the Lender, (b) an
Affiliate of the Lender or (c) an entity or an Affiliate of an entity that
administers or manages the Lender.

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer or Treasurer of such Loan
Party or such other individuals, designated by written notice to the Lender from
the Borrowers, authorized to execute notices, reports and other documents on
behalf of the Loan Parties required hereunder. The Borrowers may amend such list
of individuals from time to time by giving written notice of such amendment
which shall be acknowledged by the Lender.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, (b) the
Prime Rate, and (c) the Daily LIBOR Rate plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.

 

- 1 -



--------------------------------------------------------------------------------

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

Borrower shall mean individually and Borrowers shall mean collectively the
Parent Company and any of its Subsidiaries who hereafter join this Agreement as
Borrowers.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(a) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrowers shall
constitute one Borrowing Tranche, and (b) all Loans to which a Base Rate Option
applies shall constitute one Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

Capital Lease shall mean, at any time, a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

Cash Collateralize shall mean to pledge and deposit with or deliver to the
Lender, as collateral for the Letter of Credit Obligations, cash or deposit
account balances pursuant to documentation satisfactory to the Lender. Such cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at the Lender.

Change in Control shall mean:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of the Parent Company
entitled to vote for members of the board of directors or equivalent governing
body of the Parent Company on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

 

- 2 -



--------------------------------------------------------------------------------

(b) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent Company, or control over the equity
securities of the Parent Company entitled to vote for members of the board of
directors or equivalent governing body of the Parent Company on a fully-diluted
basis (and taking into account all such securities that such Person or group has
the right to acquire pursuant to any option right) representing 50% or more of
the combined voting power of such securities.

Closing Date shall mean January 15, 2013.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Collateral shall mean the collateral under the Pledge Agreement, the Security
Agreement and any cash collateral referred to in the definition of Cash
Collateralize.

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties or any Subsidiary thereof in the
ordinary course of their business.

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificates of the Borrowers].

Consolidated EBITDA for any period of determination shall mean the sum of net
income, depreciation, amortization, interest expense and income tax expense, and
non-cash stock compensation expense, in each case of the Parent Company and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP.

Control shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

Current Maturities shall mean the scheduled payments of principal on all
Indebtedness for borrowed money having an original term of more than one
(1) year (including but not limited to amortization of Capital Lease
obligations) as shown on the financial statements of the Parent Company and its
Subsidiaries as of one year prior to the date of determination.

 

- 3 -



--------------------------------------------------------------------------------

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Lender by dividing (x) the Published Rate by (y) a number equal to 1.00 minus
the LIBOR Reserve Percentage on such day.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Drawing Date shall have the meaning specified in Section 2.7.3 [Disbursements,
Reimbursement].

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with any of the Borrowers and are treated as
a single employer under Section 414 of the Code.

ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by any
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA or contributions due but not delinquent, upon any Borrower
or any ERISA Affiliate.

Event of Default shall mean any of the events described in Section 9.1 [Events
of

 

- 4 -



--------------------------------------------------------------------------------

Default] and referred to therein as an “Event of Default.”

Evergreen Letter of Credit shall mean a Letter of Credit having an automatic
renewal feature (subject to Lender’s annual right to not renew such Letter of
Credit on terms acceptable to the Lender) and a final expiration date prior to
the Expiration Date.

Exchange Act shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

Expiration Date shall mean, with respect to the Revolving Credit Commitment,
January 15, 2015.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Lender (for purposes of this definition, an “Alternate
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Lender at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest hereunder with respect to any advance to which the
Federal Funds Open Rate applies will change automatically without notice to the
Borrowers, effective on the date of any such change.

Fixed Charge Coverage Ratio shall mean the ratio of Consolidated EBITDA to the
sum of Current Maturities, interest expense, cash taxes paid, dividends and
distributions and Unfunded Capital Expenditures, in each case of the Borrowers
and their Subsidiaries for such period determined and consolidated in accordance
with GAAP.

Funded Debt shall mean, without duplication, all Indebtedness for borrowed
money, capitalized lease obligations, reimbursement obligations in respect of
letters of credit (that are not fully collateralized by cash or cash
equivalents, which is held by PNC), and guaranties of such Indebtedness.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof. As of the Closing Date,
EPAM Systems LLC, a New Jersey

 

- 5 -



--------------------------------------------------------------------------------

limited liability company, and Vested Development Inc., a Delaware corporation,
are Guarantors.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors.

Indebtedness shall mean, as to any Person at any time, without duplication:

(a) its liabilities for borrowed money;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);

(f) the aggregate Swap Termination Value of all Interest Rate Hedges of such
Person; and

(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

 

- 6 -



--------------------------------------------------------------------------------

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

Indemnitee shall have the meaning specified in Section 10.3.2 [Indemnification
by the Borrowers].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Lender on a non-confidential basis prior to disclosure by the
Loan Parties or any of their Subsidiaries.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors undertaken under any Law.

Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (a) the Borrowing
Date if the Borrowers are requesting new Loans, or (b) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrowers are renewing or converting
to the LIBOR Rate Option applicable to outstanding Loans. Notwithstanding the
second sentence hereof: (A) any Interest Period which would otherwise end on a
date which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and
(B) the Borrowers shall not select, convert to or renew an Interest Period for
any portion of the Loans that would end after the Expiration Date.

Interest Rate Hedge shall mean (a) any and all interest rate swap transactions,
basis swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward foreign exchange transactions, cap
transactions, floor transactions, currency options, spot contracts or any other
similar transactions or any of the foregoing (including, but without limitation,
any options to enter into any of the foregoing), and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc.,

 

- 7 -



--------------------------------------------------------------------------------

International Foreign Exchange Master Agreement.

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

IRS shall mean the Internal Revenue Service.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

Lender shall mean PNC Bank, National Association, and its successors and
assigns, as lender of the Loans hereunder and issuer of Letters of Credit
hereunder.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided to any of the Loan Parties by the Lender or any of its Affiliates.

Letter of Credit shall have the meaning specified in Section 2.7.1 [Issuance of
Letters of Credit].

Letter of Credit Fee shall have the meaning specified in Section 2.7.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus without duplication the aggregate
Reimbursement Obligations on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.7.1
[Issuance of Letters of Credit].

LIBOR Rate shall mean with respect to the Loans comprising any Borrowing Tranche
to which the LIBOR Rate Option applies for any Interest Period, the interest
rate per annum determined by the Lender by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Lender which has been approved by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying rates at which US dollar deposits are offered by leading banks in
the London interbank deposit market (for purposes of this definition, an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at

 

- 8 -



--------------------------------------------------------------------------------

any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any
substitute page) or any Alternate Source, a comparable replacement rate
determined by the Lender at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. LIBOR may also be expressed by the following formula:

 

      London interbank offered rates quoted by Bloomberg    LIBOR Rate    =   
or appropriate successor as shown on Bloomberg Page BBAM1         

1.00 - LIBOR Reserve Percentage

  

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Lender shall give
prompt notice to the Borrowers of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

LIBOR Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Guaranty Agreement, the Note, the
Pledge Agreement, the Security Agreement and any other instruments, certificates
or documents delivered in connection herewith or therewith.

Loan Parties shall mean the Borrowers and the Guarantors.

Loan Request shall have the meaning specified in Section 2.4 [Revolving Credit
Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans or any Revolving Credit Loan.

Material Adverse Change shall mean any set of circumstances or events which
(a) has any material adverse effect upon the validity or enforceability of the
Loan Documents taken as a whole, (b) is material and adverse to the business,
assets, financial condition or results of

 

- 9 -



--------------------------------------------------------------------------------

operations of the Loan Parties and their Subsidiaries taken as a whole,
(c) impairs materially the ability of the Loan Parties taken as a whole to duly
and punctually pay or perform the Obligations, or (d) impairs materially the
ability of the Lender, to the extent permitted, to enforce its legal remedies
pursuant to the Loan Documents taken as a whole (other than solely as a result
of the action or inaction of the Lender).

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Borrower or any ERISA Affiliate is then making or accruing an
obligation to make contributions or, within the preceding five Plan years, has
made or had an obligation to make such contributions.

Note shall mean the promissory note in the form of Exhibit 1.1(N) evidencing the
Revolving Credit Loan.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, or any
other Loan Document whether to the Lender or its Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which the Lender or any Affiliate of the Lender provides any
of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

 

- 10 -



--------------------------------------------------------------------------------

Parent Company shall mean EPAM Systems Inc., a Delaware corporation, its
successors and assigns.

Participant has the meaning specified in Section 10.8.3 [Participations].

Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder (other than future obligations consisting of
contingent Obligations that may be owing or for which no claims have been made
and which expressly survive termination of the Loan Documents), termination of
the Revolving Credit Commitment and cash collateralization, expiration or
termination of all Letters of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
times during the immediately preceding five plan years.

Permitted Acquisitions shall have the meaning assigned to such term in
Section 8.2.6(ii).

Permitted Investments shall mean:

(a) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(b) short-term commercial paper, including variable amount master demand notes,
in Dollars, carrying the highest rating by Standard & Poor’s or P-1 by Moody’s
Investors Service, Inc. issued for corporations headquartered in the United
States on the date of acquisition;

(c) time certificates of deposit or repurchase agreements in Dollars maturing
within one year in commercial banks carrying the highest rating by Standard &
Poor’s or P-1 by Moody’s Investors Service, Inc. issued for commercial banks
headquartered in the United States on the date of acquisition or having capital,
surplus and undivided profits in excess of $200,000,000;

(d) corporate and municipal obligations maturing in twelve (12) months or less
from the date of acquisition and having a rating of AA or better by Standard &
Poor’s or Aa by Moody’s Investors Service, Inc.; and

 

- 11 -



--------------------------------------------------------------------------------

(e) money market or mutual funds whose investments are limited to those types of
investments described in clauses (a)-(d) above.

Permitted Liens shall mean:

(a) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable, or are being contested
in good faith, with adequate reserves set aside, by appropriate proceedings
diligently conducted;

(b) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(c) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(d) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

(e) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(f) Liens in favor of the Lender and its Affiliates securing the Obligations;

(g) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under operating leases securing obligations of such Loan Party or Subsidiary to
the lessor under such leases;

(h) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), together with any renewals thereof; provided that the principal amount
secured thereby is not hereafter increased, and no additional assets become
subject to such Lien;

(i) Purchase Money Security Interests and capitalized leases securing
Indebtedness permitted under Section 8.2.1(iv), so long as such Liens extend
only to the assets purchased (and proceeds thereof);

(j) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within forty-five
(45) days of entry, and in either case

 

- 12 -



--------------------------------------------------------------------------------

they do not affect the Collateral or, in the aggregate, materially impair the
ability of any Loan Party to perform its Obligations hereunder or under the
other Loan Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 9.1.7
[Final Judgments or Orders].

(k) Liens securing Indebtedness permitted under Section 8.2.1(viii), so long as
(A) such Liens extend only to the assets acquired (and proceeds thereof),
(B) such Liens were granted by the target of a Permitted Acquisition, and
(C) such Liens were not granted in contemplation of such Permitted Acquisition;

(l) statutory or common law rights of setoff upon deposits of cash in favor of
depository institutions; and

(m) any title transfer, retention of title, hire purchase or conditional sale
arrangements having similar effect arising in the ordinary course of business in
favor of the suppliers of goods or services to any Loan Party or Subsidiary
thereof.

provided that the only “Permitted Liens” on the Subsidiary Equity Interests and
Collateral are the Liens of the Lender pursuant to the Pledge Agreement and
Security Agreement and inchoate Liens for taxes not yet due and payable.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Pledge Agreement shall mean the Pledge Agreement of even date herewith granting
Lender a lien on and security interest in (a) 65% of all issued and outstanding
equity interests in each 1st tier foreign Subsidiary and (b) 100% all issued and
outstanding equity interests in each domestic Subsidiary, as the same may be
amended, restated or otherwise modified.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

 

- 13 -



--------------------------------------------------------------------------------

Prime Rate shall mean the interest rate per annum announced from time to time by
the Lender at its Principal Office as its then prime rate, which rate may not be
the lowest or most favorable rate then being charged commercial borrowers or
others by the Lender. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.

Principal Office shall mean the main banking office of the Lender in Pittsburgh,
Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to Liens of the Lender pursuant to the Loan
Documents, and inchoate Liens for taxes not yet due and payable.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Lender).

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Reimbursement Obligation shall have the meaning specified in Section 2.7.3
[Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

Revolving Credit Commitment shall mean, as to the Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(A) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified in accordance with the terms of this Agreement.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lender

 

- 14 -



--------------------------------------------------------------------------------

to the Borrowers pursuant to Section 2.1 [Revolving Credit Commitment] or 2.7.3
[Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans and the Letter of Credit Obligations.

Security Agreement shall mean the Security Agreement of even date herewith by
the Loan Parties in favor of the Lender, as the same may be amended, restated or
otherwise modified.

Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which such
Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

Subordinated Debt shall mean Funded Debt that has been subordinated to the
Obligations pursuant to subordination terms and conditions satisfactory to the
Lender in its discretion.

Subsidiary of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Company.

 

- 15 -



--------------------------------------------------------------------------------

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

Swap Termination Value shall mean, in respect of any one or more Interest Rate
Hedges, after taking into account the effect of any legally enforceable netting
agreement relating to such Interest Rate Hedges, (a) for any date on or after
the date such Interest Rate Hedges have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amounts(s) determined as
the mark-to-market values(s) for such Interest Rate Hedges, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Interest Rate Hedges.

Synthetic Lease means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Unfunded Capital Expenditures shall mean capital expenditures made from any
Borrower’s funds other than funds borrowed as term debt (including Capital
Leases) to finance such capital expenditures.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

 

- 16 -



--------------------------------------------------------------------------------

1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2 shall have the
meaning given to such terms (and defined terms) under GAAP as in effect on the
date hereof applied on a basis consistent with those used in preparing
Statements referred to in Section 6.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrowers notify the Lender in writing
that the Borrowers wish to amend any financial covenant in Section 8.2 of this
Agreement and/or any related definition, Letter of Credit Fee and/or Commitment
Fee determinations to eliminate the effect of any change in GAAP occurring after
the Closing Date on the operation of such financial covenants and/or interest,
Letter of Credit Fee and/or Commitment Fee determinations (or if the Lender
notifies the Borrower in writing that the Lender wishes to amend any financial
covenant in Section 8.2 and/or any related definition, Letter of Credit Fee
and/or Commitment Fee determinations to eliminate the effect of any such change
in GAAP), then the Lender and the Borrowers shall negotiate in good faith to
amend such ratios or requirements to preserve the original intent thereof in
light of such change in GAAP; provided that, until so amended, the Loan Parties’
compliance with such covenants, Letter of Credit Fee and/or Commitment Fee
determinations shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenants or definitions are amended in a manner satisfactory
to the Borrowers and the Lender, and the Loan Parties shall provide to the
Lender, when they deliver their financial statements pursuant to Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements] of this
Agreement, such reconciliation statements as shall be reasonably requested by
the Lender.

2. REVOLVING CREDIT FACILITY

2.1 Revolving Credit Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, the Lender
agrees to make Revolving Credit Loans to the Borrowers at any time or from time
to time on or after the date hereof to the Expiration Date; provided that after
giving effect to each such Loan (i) the aggregate amount of Revolving Credit
Loans from the Lender shall not exceed the Lender’s Revolving Credit Commitment
minus the amount of Letter of Credit Obligations, and (ii) the Revolving
Facility Usage shall not exceed the Revolving Credit Commitment. Within such
limits of time and amount and subject to the other provisions of this Agreement,
the Borrowers may borrow, repay and reborrow pursuant to this Section 2.1. The
Obligation of the Borrowers to repay the aggregate unpaid principal amount of
the Revolving Credit Loans made by the Lender, together with interest thereon,
shall be evidenced by a revolving credit Note, dated the Closing Date payable to
the order of the Lender in a face amount equal to the Revolving Credit
Commitment.

2.2 Nature of Lender’s Obligations with Respect to Revolving Credit Loans. The
aggregate of the Lender’s Revolving Credit Loans outstanding hereunder to the
Borrowers at any

 

- 17 -



--------------------------------------------------------------------------------

time shall never exceed its Revolving Credit Commitment minus the Letter of
Credit Obligations. The Lender shall have no obligation to make Revolving Credit
Loans hereunder on or after the Expiration Date.

2.3 Commitment Fees. Accruing from the date hereof until the earlier to occur of
the Expiration Date and the date on which the Revolving Credit Commitment is
terminated, the Borrowers agree to pay to the Lender a nonrefundable commitment
fee (the “Commitment Fee”) equal to 0.125% per annum (computed on the basis of a
year of 360 days and actual days elapsed) multiplied by the average daily
difference between the amount of (i) the Revolving Credit Commitment and
(ii) the Revolving Facility Usage.

2.4 Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrowers may from time to time prior to the Expiration Date request the Lender
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Lender, not later than 11:00 a.m., (i) three
(3) Business Days prior to the proposed Borrowing Date with respect to the
making of Revolving Credit Loans to which the LIBOR Rate Option applies or the
conversion to or the renewal of the LIBOR Rate Option for any Loans, and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.4 or a request by telephone immediately
confirmed in writing by letter, facsimile or telex in such form (each, a “Loan
Request”), it being understood that the Lender may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall specify the aggregate amount
of the proposed Loans comprising each Borrowing Tranche, and, if applicable, the
Interest Period.

2.5 Repayment of Revolving Credit Loans. The Borrowers shall pay accrued
interest on the unpaid principal balance of the Note in arrears: (a) for the
portion of advances bearing interest under the Base Rate Option, on the [1st]
day of each month during the term hereof, (b) for the portion of advances
bearing interest under the LIBOR Rate Option, on the last day of the respective
Interest Period for such advance, (c) if any Interest Period is longer than
three (3) months, then also on the three (3) month anniversary of such interest
period and every three (3) months thereafter, and (d) for all advances, at
maturity, whether by acceleration of the Note or otherwise, and after maturity,
on demand until paid in full. All outstanding principal and accrued interest
hereunder shall be due and payable in full on the Expiration Date. If any
payment under this Agreement shall become due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. Each Borrower hereby authorizes the Lender to charge any
Borrower’s deposit account at the Lender for any payment when due hereunder.

2.6 Use of Proceeds. The proceeds of the Loans shall be used to (i) support
working capital and general corporate needs, including the issuance of Letters
of Credit, and/or (ii) finance ongoing capital expenditures and Permitted
Acquisitions.

 

- 18 -



--------------------------------------------------------------------------------

2.7 Letter of Credit Subfacility.

2.7.1 Issuance of Letters of Credit. The Borrowers may at any time prior to the
Expiration Date request the issuance of a standby or trade letter of credit (a
“Standby Letter of Credit”) or Commercial Letter of Credit (each a “Letter of
Credit”) denominated in Dollars on behalf of itself or another Loan Party or any
other Subsidiary of the Parent Company, or the amendment or extension of an
existing Letter of Credit, by delivering or having such other Loan Party deliver
to the Lender a completed application and agreement for letters of credit, or
request for such amendment or extension, as applicable, in such form as the
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business Days, or such shorter period as may be agreed to by the Lender, in
advance of the proposed date of issuance. Subject to the terms and conditions
hereof, the Lender or any of the Lender’s Affiliates will issue a Letter of
Credit or agree to such amendment or extension, provided that each Letter of
Credit shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, except in the case of an Evergreen Letter of Credit, and (B) in no
event expire later than the date which is 364 days after the Expiration Date and
provided further that in no event shall (i) the Letter of Credit Obligations
exceed, at any one time, $10,000,000 (the “Letter of Credit Sublimit”) or
(ii) the Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitment. Each request by the Borrowers for the issuance, amendment or
extension of a Letter of Credit shall be deemed to be a representation by the
Borrowers that they shall be in compliance with the preceding sentence and with
Section 7 [Conditions of Lending and Issuance of Letters of Credit] after giving
effect to the requested issuance, amendment or extension of such Letter of
Credit. Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to the beneficiary thereof, the Lender will also deliver to
Borrowers a true and complete copy of such Letter of Credit or amendment. Upon
the request of the Lender (i) if the Lender has honored any full or partial
drawing request under any Letter of Credit and has not been reimbursed therefor
as required in this Agreement, or (ii) if, on the Expiration Date, any Letter of
Credit Obligation for any reason remains outstanding, the Borrowers shall, in
each case, immediately Cash Collateralize the then outstanding amount of all
Letter of Credit Obligations. The Borrowers hereby grant to the Lender a
security interest in all cash collateral pledged pursuant to this Section or
otherwise under this Agreement.

2.7.2 Letter of Credit Fees. The Borrowers shall pay to the Lender a fee (the
“Letter of Credit Fee”) equal to 1.25% for standby Letters of Credit (computed
on the basis of a year of 360 days and actual days elapsed), which fee shall be
computed on the daily average of standby Letter of Credit Obligations and shall
be payable quarterly in arrears on each Payment Date following issuance of each
standby Letter of Credit. The Borrowers shall also pay to the Lender for the
Lender’s sole account the Lender’s then in effect customary fees and
administrative expenses payable with respect to the Letters of Credit as the
Lender may generally charge or incur from time to time in connection with the
issuance, maintenance, amendment (if any), assignment or transfer (if any),
negotiation, and administration of Letters of Credit to the extent invoiced by
the Lender.

2.7.3 Disbursements, Reimbursement. In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the Lender
will promptly notify the Borrowers thereof. Provided that it shall have received
such notice, the

 

- 19 -



--------------------------------------------------------------------------------

Borrowers shall reimburse (such obligation to reimburse the Lender shall
sometimes be referred to as a “Reimbursement Obligation”) the Lender on each
date that an amount is paid by the Lender under any Letter of Credit (each such
date, a “Drawing Date”) by paying to the Lender an amount equal to the amount so
paid by the Lender.

2.7.4 Documentation. Each Loan Party agrees to be bound by the terms of the
Lender’s application and agreement for letters of credit and the Lender’s
written regulations and customary practices relating to letters of credit,
though such interpretation may be different from such Loan Party’s own. In the
event of a conflict between such application or agreement and this Agreement,
this Agreement shall govern. It is understood and agreed that, except in the
case of gross negligence or willful misconduct, the Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.7.5 Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.7.6 Nature of Participation and Reimbursement Obligations. The Obligations of
the Borrowers to reimburse the Lender upon a draw under a Letter of Credit shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Section 2.7 under all circumstances, including
the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which the
Lender may have against the Borrowers or any other Person for any reason
whatsoever, or which any Loan Party may have against the Lender or any of its
Affiliates or any other Person for any reason whatsoever;

(ii) any lack of validity or enforceability of any Letter of Credit;

(iii) any claim of breach of warranty that might be made by any Loan Party or
the Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or the Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Lender or its Affiliates or any other Person, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Loan Party or
Subsidiaries of a Loan Party and the beneficiary for which any Letter of Credit
was procured);

(iv) the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document

 

- 20 -



--------------------------------------------------------------------------------

presented under or in connection with any Letter of Credit, or any fraud or
alleged fraud in connection with any Letter of Credit, or the transport of any
property or provision of services relating to a Letter of Credit, in each case
even if the Lender or any of its Affiliates has been notified thereof;

(v) payment by the Lender or any of its Affiliates under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit;

(vi) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(vii) any failure by the Lender or any of its Affiliates to issue any Letter of
Credit in the form requested by any Loan Party, unless the Lender has received
written notice from such Loan Party of such failure, has had sufficient time and
the beneficiary thereof has agreed to amend such Letter of Credit, and no
drawing has been made thereon;

(viii) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(ix) any breach of this Agreement or any other Loan Document by any party
thereto;

(x) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xi) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xii) the fact that the Expiration Date shall have passed or this Agreement or
the Revolving Credit Commitment hereunder shall have been terminated; and

(xiii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.7.7 Indemnity. The Borrowers, jointly and severally, hereby agree to protect,
indemnify, pay and save harmless the Lender and any of its Affiliates that has
issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (A) the gross
negligence or willful misconduct of the Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction or (B) the wrongful
dishonor by the Lender or any of the Lender’s Affiliates of a proper demand for
payment made under any Letter of Credit, except if such

 

- 21 -



--------------------------------------------------------------------------------

dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Official Body.

2.7.8 Liability for Acts and Omissions. As between any Loan Party and the
Lender, or the Lender’s Affiliates, such Loan Party assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Lender shall not be responsible for any of the following,
including any losses or damages to any Loan Party or other Person or property
relating therefrom: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the Lender or its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Lender or its Affiliates, as applicable,
including any act or omission of any Official Body, and none of the above shall
affect or impair, or prevent the vesting of, any of the Lender’s or its
Affiliate’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve the Lender from liability for the Lender’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall the Lender or its
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Lender and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by the Lender or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by the Lender or its Affiliate; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon

 

- 22 -



--------------------------------------------------------------------------------

receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on the Lender or its Affiliate in any way related to any order issued at
the applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Lender or its Affiliates
under or in connection with the Letters of Credit issued by it or any documents
and certificates delivered thereunder, if taken or omitted in good faith, shall
not put the Lender or its Affiliates under any resulting liability to any
Borrower or any other Loan Party.

3. RESERVED

4. INTEREST RATES

4.1 Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the
Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than six
(6) Borrowing Tranches in the aggregate among all of the Loans and provided
further that if an Event of Default exists and is continuing, the Borrowers may
not request, convert to, or renew the LIBOR Rate Option for any Loans and the
Lender may demand that all existing Borrowing Tranches bearing interest under
the LIBOR Rate Option shall be converted immediately to the Base Rate Option,
subject to the obligation of the Borrowers to pay any indemnity under
Section 5.7 [Indemnity] in connection with such conversion. If at any time the
designated rate applicable to any Loan made by the Lender exceeds the Lender’s
highest lawful rate, the rate of interest on such Loan shall be limited to the
Lender’s highest lawful rate.

4.1.1 Revolving Credit Interest Rate Options. The Borrowers shall have the right
to select from the following Interest Rate Options applicable to the Revolving
Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate, such interest rate to change automatically from
time to time effective as of the effective date of each change in the Base Rate;
or

 

- 23 -



--------------------------------------------------------------------------------

(ii) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate plus
1.25%.

4.1.2 Reserved.

4.1.3 Rate Quotations. The Borrowers may call the Lender on or before the date
on which a Loan Request is to be delivered to receive an indication of the rates
then in effect, but it is acknowledged that such projection shall not be binding
on the Lender nor affect the rate of interest which thereafter is actually in
effect when the election is made.

4.2 Interest Periods. At any time when the Borrowers shall select, convert to or
renew a LIBOR Rate Option, the Borrowers shall notify the Lender thereof at
least three (3) Business Days prior to the effective date of such LIBOR Rate
Option by delivering a Loan Request. The notice shall specify an Interest Period
during which such Interest Rate Option shall apply. Notwithstanding the
preceding sentence, in the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.

4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, and at the discretion of the Lender:

4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.7.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

4.3.2 Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Revolving Credit Base Rate Option plus an additional
2.0% per annum from the time such Obligation becomes due and payable and until
it is paid in full; and

4.3.3 Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lender is entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Lender.

4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable. If on any date on which a LIBOR Rate would otherwise be
determined, the Lender shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the

 

- 24 -



--------------------------------------------------------------------------------

London interbank eurodollar market relating to the LIBOR Rate,

then the Lender shall have the rights specified in Section 4.4.3 [Lender’s
Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time the
Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by the Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
the Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to the Lender
with respect to such Loan, or to banks generally, in the interbank eurodollar
market,

then the Lender shall have the rights specified in Section 4.4.3 [Lender’s
Rights].

4.4.3 Lender’s Rights. In the case of any event specified in Section 4.4.1
[Unascertainable] above, the Lender shall promptly so notify the Borrowers
thereof, and in the case of an event specified in Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, the Lender shall promptly so
notify the Borrowers and endorse a certificate to such notice as to the specific
circumstances of such notice. Upon such date as shall be specified in such
notice (which shall not be earlier than the date such notice is given), the
obligation of the Lender, to allow the Borrowers to select, convert to or renew
a LIBOR Rate Option shall be suspended until the Lender shall have later
notified the Borrowers, of the Lender’s determination that the circumstances
giving rise to such previous determination no longer exist. If at any time the
Lender makes a determination under Section 4.4.1 [Unascertainable] and the
Borrowers have previously notified the Lender of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If the Lender notifies the Borrowers of a determination
under Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], the
Borrowers shall, subject to the Borrowers’ indemnification Obligations under
Section 5.7 [Indemnity], as to any Loan of the Lender to which a LIBOR Rate
Option applies, on the date specified in such notice either (i) as applicable,
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan, or (ii) prepay such Loan in accordance with Section 5.3 [Voluntary
Prepayments]. Absent due notice from the Borrowers of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.

4.5 Selection of Interest Rate Options. If the Borrowers fail to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the

 

- 25 -



--------------------------------------------------------------------------------

expiration of an existing Interest Period applicable to such Borrowing Tranche
in accordance with the provisions of Section 4.2 [Interest Periods], the
Borrowers shall be deemed to have converted such Borrowing Tranche to the
Revolving Credit Base Rate Option, commencing upon the last day of the existing
Interest Period.

5. PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees or other fees or amounts due
from the Borrowers hereunder shall be payable prior to 4:00 p.m. on the date
when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrowers, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Lender at the Principal
Office for the account of the Lender in Dollars and in immediately available
funds. The Lender’s statement of account, ledger or other relevant record shall,
in the absence of manifest error, be conclusive as the statement of the amount
of principal of and interest on the Loans and other amounts owing under this
Agreement and shall be deemed an “account stated.”

5.2 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on the first day of each calendar
month. Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable on the last day of each Interest Period for those Loans. Interest on the
principal amount of each Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

5.3 Voluntary Prepayments or Revolving Credit Commitment Reductions. The
Borrowers shall have the right at their option from time to time to prepay the
Loans or reduce the unborrowed Revolving Credit Commitment in whole or part
without premium or penalty (except as provided in Section 5.5 [Increased Costs;
Yield Protection] and Section 5.7 [Indemnity]).

5.4 Reserved.

5.5 Increased Costs; Yield Protection. Within ten (10) Business Days of written
demand therefor, together with written evidence of the justification therefor,
the Borrowers jointly and severally agree to pay the Lender all direct costs
incurred, any losses suffered or payments made by the Lender as a result of any
Change in Law (hereinafter defined), imposing any reserve (without duplication
of the LIBOR Reserve), deposit, allocation of capital or similar requirement
(including without limitation, Regulation D of the Board of Governors of the
Federal Reserve System) on the Lender, its holding company or any of their
respective assets relative to the Revolving Credit Commitment of Revolving
Credit Loans. “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that

 

- 26 -



--------------------------------------------------------------------------------

notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Lender for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. Notwithstanding the
foregoing, Borrowers shall not be required to compensate the Lender pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than one (1) year prior to the date that Lender
notifies the Borrowers of the change giving rise to such increased costs or
reductions and of Lender’s intention to claim compensation therefor (except
that, if the change giving rise to such increased costs or reductions is
retroactive, then the one (1) year period referred to above shall be extended to
include the period of retroactive effect thereof).

5.6 No Offsets. Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be without deduction or withholding for
any taxes, offsets or other deductions.

5.7 Indemnity. Each Borrower jointly and severally agrees to indemnify the
Lender against any liabilities, losses or expenses (including, without
limitation, loss of margin, any loss or expense sustained or incurred in
liquidating or employing deposits from third parties, and any loss or expense
incurred in connection with funds acquired to effect, fund or maintain any
advance (or any part thereof) bearing interest under the LIBOR Rate Option which
the Lender sustains or incurs as a consequence of either (i) the Borrowers’
failure to make a payment on the due date thereof, (ii) the Borrowers’
revocation (expressly, by later inconsistent notices or otherwise) in whole or
in part of any notice given to Lender to request, convert, renew or prepay any
advance bearing interest under the LIBOR Rate Option, or (iii) the Borrowers’
payment or prepayment (whether voluntary, after acceleration of the maturity of
this Agreement or otherwise) or conversion of any advance bearing interest under
the LIBOR Rate Option on a day other than the last day of the applicable
Interest Period. A notice as to any amounts payable pursuant to this paragraph
(including calculations with a reasonable level of detail, when available) given
to the Borrowers by the Lender shall, in the absence of manifest error, be
conclusive and shall be payable within ten (10) Business Days of written demand
therefor. The Borrowers’ indemnification obligations hereunder shall survive the
payment in full of the advances and all other amounts payable hereunder.

5.8 Interbank Market Presumption. For all purposes of this Agreement and each
Note with respect to any aspects of the LIBOR Rate, any Loan under the LIBOR
Rate Option, the Lender shall be presumed to have obtained rates, funding,
currencies, deposits, and the like in the Relevant Interbank Market regardless
of whether it did so or not; and, the Lender’s determination of amounts payable
under, and actions required or authorized by, Section 5.5 [Increased Costs;
Yield Protection] and Section 5.7 [Indemnity] shall be calculated, at the
Lender’s option, as though the Lender funded each Borrowing Tranche of Loans
under the LIBOR Rate Option through the purchase of deposits of the types and
maturities corresponding to the deposits used as a reference in accordance with
the terms hereof in determining the LIBOR Rate applicable to such Loans, whether
in fact that is the case.

 

- 27 -



--------------------------------------------------------------------------------

6. REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to the Lender as
follows:

6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default. Each Loan Party and each Subsidiary of
each Loan Party (i) is a corporation, partnership or limited liability company
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in each
jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to do so would not result in a Material
Adverse Change, (iv) has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business, except
where the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens. No Event of Default or Potential
Default exists or is continuing.

6.1.2 Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states as of
the Closing Date (i) the name of each of the Parent Company’s Subsidiaries, its
jurisdiction of organization and the amount, percentage and type of equity
interests in such Subsidiary (the “Subsidiary Equity Interests”), (ii) the name
of each holder of an equity interest in the Parent Company (in the case of the
Parent Company, such disclosure is limited to each holder having an equity
interest of 5% or more) and its Subsidiaries, the amount, percentage and type of
such equity interest (the “Parent Company Equity Interests”), and (iii) any
options, warrants or other rights outstanding to purchase any such equity
interests referred to in clause (i) or (iii) (collectively with the Subsidiary
Equity Interests and Parent Company Equity Interests, the “Equity Interests”).
The Parent Company and each of its Subsidiaries has good and marketable title to
all of the Subsidiary Equity Interests it purports to own, free and clear in
each case of any Lien, other than Permitted Liens, and all such Subsidiary
Equity Interests have been validly issued, fully paid and are nonassessable.
None of the Loan Parties or Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.”

6.1.3 Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party named as a

 

- 28 -



--------------------------------------------------------------------------------

party thereto, and (ii) constitutes, or will constitute, legal, valid and
binding obligations of each Loan Party which is or will be a party thereto,
enforceable against such Loan Party in accordance with its terms.

6.1.4 No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law, in each case, which would result in a
Material Adverse Change. No consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
required by any Law or any agreement in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents, except for such
consents and approvals that have been duly obtained.

6.1.5 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which, if adversely determined, individually or in the aggregate
would result in any Material Adverse Change. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which would result in any Material Adverse
Change.

6.1.6 Financial Statements.

(i) Historical Statements. The Parent Company and its Subsidiaries (including
Borrowers) have delivered to the Lender copies (by filing thereof on EDGAR) of
their audited consolidated year-end financial statements for and as of the end
of the fiscal year ended December 31, 2011. In addition, the Parent Company and
its Subsidiaries (including Borrowers) have delivered to the Lender copies of
their (A) unaudited consolidated interim financial statements for the fiscal
year to date and as of the end of the fiscal quarter ended March 31, 2012 and
(B) unaudited consolidated interim financial statements for the fiscal year to
date as of the fiscal quarter ended June 30, 2012 (all such annual and interim
statements being collectively referred to as the “Statements”). The Statements
were compiled from the books and records maintained by the Parent Company and
its Subsidiaries’ management, are correct and complete and fairly represent the
consolidated and consolidating financial condition of the Parent Company and its
Subsidiaries (including Borrowers) as of the respective dates thereof and the

 

- 29 -



--------------------------------------------------------------------------------

results of operations for the fiscal periods then ended and have been prepared
in accordance with GAAP consistently applied, subject (in the case of the
interim statements) to normal year-end audit adjustments.

(ii) Accuracy of Financial Statements. Neither any Borrower nor any Subsidiary
of the Borrowers has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements or in the notes
thereto, and except as disclosed therein there are no unrealized or anticipated
losses from any commitments of any Borrower or any Subsidiary of the Borrowers
which may cause a Material Adverse Change. Since December 31, 2011, and with
respect to future advances, since the date of the most recently delivered
audited financial statements delivered pursuant to this Agreement, no Material
Adverse Change has occurred.

6.1.7 Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.

6.1.8 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the Lender
in connection herewith or therewith (as modified or supplemented, but excluding
financial projection information) contains any material misstatement of fact or
omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. With respect to projected financial information, the
Borrowers represent and warrant only that such information reflects their good
faith estimates as of the date of preparation thereof, based upon methods and
data the Borrowers believe to be reasonable and accurate, notwithstanding that
actual results may differ materially from such projected financial information.

6.1.9 Taxes. All federal tax returns, and all state, local and other tax returns
as to which the failure to file would result in a Material Adverse Change,
required to have been filed with respect to each Loan Party and each Subsidiary
of each Loan Party have been filed, and payment or adequate provision has been
made for the payment of all taxes, fees, assessments and other governmental
charges which have or may become due pursuant to said returns or to assessments
received, except to the extent that such taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made.

 

- 30 -



--------------------------------------------------------------------------------

6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others (except for any such conflict which would not
result in a Material Adverse Change).

6.1.11 Liens in the Collateral. The Liens in the Collateral granted to the
Lender pursuant to the Loan Documents, other than Liens in Subsidiary Equity
Interests in Foreign Subsidiaries as to which the Lender has not required that
it obtain Prior Security Interests, constitute and will continue to constitute
Prior Security Interests and are subject only to Permitted Liens. All filing
fees and other expenses in connection with the perfection of such Liens have
been or will be paid by the Borrowers.

6.1.12 Insurance. The properties of each Loan Party and each of its Subsidiaries
are insured pursuant to policies and other bonds which are valid and in full
force and effect and which provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

6.1.13 ERISA Compliance.

(i) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws, except
where such failure to comply would not result in a Material Adverse Change. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter or prototype opinion letter from the
IRS or an application for such a letter is currently being processed by the IRS
with respect thereto and, to the best knowledge of Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each
Borrower and each ERISA Affiliate have made all required contributions to each
Pension Plan, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Pension Plan.

(ii) No ERISA Event has occurred or is reasonably expected to occur; (a) each
Pension Plan is in compliance in all material respects with the minimum funding
requirements of Section 412 and 430 of the Code; (b) neither any Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA or contributions due and not
delinquent); (c) neither any Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (d) neither any Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

- 31 -



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, as of the Closing Date, no Loan Party or
ERISA Affiliate sponsors, maintains, participates in or has any liability under
any Pension Plan.

6.1.14 Environmental Matters. Each Loan Party is and, to the knowledge of each
respective Loan Party and each of its Subsidiaries is and has been (a) as of the
Closing Date, in compliance with applicable Environmental Laws except as
disclosed on Schedule 6.1.14, provided that such matters so disclosed would not
in the aggregate result in a Material Adverse Change, and (b) as of any other
date on which the representations set forth in this Section 6.1.14 are or are
deemed made, in compliance with applicable Environmental Laws, except for any
non-compliance which would not result in a Material Adverse Change.

6.1.15 Solvency. Before and after giving effect to the initial Loans hereunder,
each of the Loan Parties is Solvent.

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of the Lender to make Loans and to issue Letters of Credit
hereunder is subject to the performance by each of the Loan Parties of its
Obligations to be performed hereunder at or prior to the making of any such
Loans or issuance of such Letters of Credit and to the satisfaction of the
following further conditions:

7.1 First Loans and Letters of Credit.

7.1.1 Deliveries. On the Closing Date, the Lender shall have received each of
the following in form and substance satisfactory to the Lender:

(i) A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (w) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct in all
material respects (except for those representations and warranties that are
qualified by reference to materiality, which shall be true and correct in all
respects), (x) no Event of Default or Potential Default exists, and (y) no
Material Adverse Change has occurred since December 31, 2011;

(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party to duly authorize the execution,
delivery and performance of this Agreement and the other Loan Documents; (b) the
names of the Authorized Officers authorized to sign the Loan Documents and their
true signatures; (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office; and (d) certificates from the appropriate state
officials as to the continued existence and good standing of each Loan Party in
each state where organized;

(iii) This Agreement and each of the other Loan Documents duly signed by an
Authorized Officer and each other party thereto;

(iv) All appropriate financing statements and appropriate stock powers and
certificates evidencing the pledged Subsidiary Equity Interests and valid
perfection of the Liens

 

- 32 -



--------------------------------------------------------------------------------

of the Loan Documents therein and in the Collateral as first priority Liens
subject to no Liens except for Permitted Liens, including without limitation,
except as relates to Subsidiary Equity Interests in Foreign Subsidiaries as to
which the Lender has not required that it obtain Prior Security Interests, valid
perfection (or foreign equivalent) of the Liens under applicable foreign law;

(v) Written opinions of U.S. and foreign counsel for the Loan Parties, dated the
Closing Date;

(vi) Evidence that adequate insurance, including flood insurance, if applicable,
required to be maintained under this Agreement is in full force and effect, in
form and substance reasonably satisfactory to the Lender;

(vii) A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrowers most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrowers;

(viii) All material consents required to effectuate the transactions
contemplated hereby;

(ix) A Lien search in acceptable scope and with acceptable results;

(x) Such environmental information and reports as the Lender may have requested;

(xi) A certificate of the Borrowers certifying as the delivery of each of the
deliveries of the Borrowers to the Lender required in Sections 7.1.1(a) through
(x) (but not certifying as to the Lender’s satisfaction therewith);

(xii) A Loan Request for any Loans being requested on the Closing Date; and

(xiii) Such other documents in connection with such transactions as the Lender
or said counsel may have reasonably requested.

7.1.2 Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date as required by this Agreement or any other Loan
Document.

7.2 Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) the representations and warranties of the
Loan Parties in the Loan Documents shall then be true and correct in all
material respects (except for those representations and warranties that are
qualified by reference to materiality, which shall be true and correct in all
respects), (ii) no Event of Default or Potential Default shall have occurred and
be continuing, and (iii) the Borrowers shall have delivered to the Lender a duly
executed and completed Loan Request or an application for a Letter of Credit, as
the case may be.

8. COVENANTS

 

- 33 -



--------------------------------------------------------------------------------

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1 Affirmative Covenants.

8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.].

8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all liabilities
to which it is subject or which are asserted against it, promptly as and when
the same shall become due and payable, including all taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.

8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers.

8.1.4 Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all commercially reasonable repairs,
renewals or replacements thereof.

8.1.5 Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Lender to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as the Lender may reasonably request, provided that the
Lender shall provide the Borrowers with reasonable notice prior to any visit or
inspection.

8.1.6 Keeping of Records and Books of Account. Each Borrower shall, and shall
cause each Subsidiary of the Borrowers to, maintain and keep proper books of
record and account which enable the Borrowers and their Subsidiaries to issue
financial statements in

 

- 34 -



--------------------------------------------------------------------------------

accordance with GAAP and as otherwise required by applicable Laws of any
Official Body having jurisdiction over any Borrower or any Subsidiary of the
Borrowers, and in which full, true and correct entries shall be made in all
material respects of all its dealings and business and financial affairs.

8.1.7 Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all material respects. The Loan Parties will use the
Letters of Credit and the proceeds of the Loans only in accordance with
Section 2.6 [Use of Proceeds] and as permitted by applicable Law.

8.1.8 Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Lender’s Lien on and Prior Security
Interest in the Collateral whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Lender in its sole discretion may
deem necessary or advisable from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
its rights and remedies thereunder with respect to the Collateral.

8.1.9 Depository Accounts. The Borrowers shall maintain their primary depository
accounts and treasury management services with the Lender.

8.2 Negative Covenants.

8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) [intentionally omitted];

(iii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1;

(iv) Indebtedness incurred with respect to Purchase Money Security Interests and
Capital Leases so long as no Potential Default or Event of Default will be
caused by the incurrence thereof hereunder (including without limitation under a
financial covenant set forth herein);

(v) Any (i) Lender Provided Interest Rate Hedge, (ii) other Interest Rate Hedges
approved by the Lender and not otherwise causing a Potential Default or Event of
Default hereunder (including without limitation under a financial covenant set
forth herein), or (iii) Indebtedness under any Other Lender Provided Financial
Services Product; provided however, the Loan Parties and their Subsidiaries
shall enter into a Lender Provided Interest Rate Hedges or other Interest Rate
Hedges only for hedging (rather than speculative) purposes;

 

- 35 -



--------------------------------------------------------------------------------

(vi) Guaranties permitted by Section 8.2.3 [Guaranties];

(vii) Indebtedness arising from intercompany loans and advances permitted by
Section 8.2.4 [Loans and Investments];

(viii) Indebtedness assumed in a Permitted Acquisition so long as no Potential
Default or Event of Default will be caused by the incurrence thereof hereunder
(including without limitation under a financial covenant set forth herein);

(ix) unsecured Subordinated Debt;

(x) additional unsecured Indebtedness so long as no Potential Default or Event
of Default will be caused by the incurrence thereof hereunder (including without
limitation under a financial covenant set forth herein); and

(xi) additional secured Indebtedness so long as no Potential Default or Event of
Default will be caused by the incurrence thereof hereunder (including without
limitation under a financial covenant set forth herein).

8.2.2 Liens; Lien Covenants. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.

8.2.3 Guaranties. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time, directly or indirectly, become or be liable
in respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise agree, become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person, except for
(i) Indebtedness in the form of Guaranties of Indebtedness permitted under
Section 8.2.1 [Indebtedness], provided that the aggregate amount of such
Guaranties by the Parent Company or its domestic Subsidiaries of obligations of
foreign Subsidiaries shall not exceed in the aggregate at any time $5,000,000,
and (iii) Guaranties in favor of the Lender.

8.2.4 Loans and Investments. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:

(i) trade credit extended on usual and customary terms in the ordinary course of
business;

(ii) loans or advances to employees in the ordinary course of business;

(iii) Permitted Investments;

 

- 36 -



--------------------------------------------------------------------------------

(iv) loans, advances and investments by: (A) any Loan Party in or to any other
Loan Party; (B) any Subsidiary of the Parent Company that is not a Loan Party in
or to any other Subsidiary of the Parent Company that is not a Loan Party;
(C) any Subsidiary of the Parent Company that is not a Loan Party in or to any
Loan Party, which, if in the form of Indebtedness, is Subordinated Debt; and
(D) any Loan Party in any Subsidiary of the Parent Company that is not a Loan
Party, in the case of this clause (D), in an aggregate amount not to exceed
$5,000,000 outstanding at any time for all such loans, advances and investments;

(v) investments made in connection with Permitted Acquisitions in accordance
with Section 8.2.1 [Indebtedness], 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions] and/or Section 8.2.9 [Subsidiaries]; and

(vi) additional loans, advances and investments in any aggregate amount not to
exceed $5,000,000 outstanding at any time.

8.2.5 Dividends and Related Distributions. Unless no Potential Default or Event
of Default is occurring or would be triggered thereby (including without
limitation under the financial covenants set forth herein), each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, make or pay,
or agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of its shares of capital stock, partnership
interests or limited liability company interests on account of the purchase,
redemption, retirement or acquisition of its shares of capital stock (or
warrants, options or rights therefor), partnership interests or limited
liability company interests, except dividends or other distributions payable to
another Loan Party.

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person other than dissolutions
and liquidations permitted under Section 8.2.7; provided that:

(i) (A) any Loan Party and any Subsidiary of a Loan Party (other than the
Borrowers) may consolidate or merge into another Loan Party, and (B) any
Subsidiary of the Parent Company that is not a Loan Party may consolidate or
merge into a Loan Party or another Subsidiary of the Parent Company that is not
a Loan Party, and

(ii) any Loan Party or any Subsidiary thereof may acquire, whether by purchase
or by merger, (A) all of the ownership interests of another Person or
(B) substantially all of assets of another Person or of a business or division
of another Person (each, a “Permitted Acquisition”), provided that each of the
following requirements is met for each Permitted Acquisition:

a) if such Loan Party or Subsidiary is acquiring the ownership interests in such
Person, such Person shall comply with the requirements of Section 8.2.9
[Subsidiaries] promptly following such Permitted Acquisition;

 

- 37 -



--------------------------------------------------------------------------------

b) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired shall comply with Section 8.2.10
[Continuation of or Change in Business];

c) no Potential Default or Event of Default shall exist immediately prior to and
after giving effect to such Permitted Acquisition;

d) the Borrowers and their Subsidiaries shall be in compliance with the
financial covenants set forth herein determined on a pro forma basis after
giving effect to such Permitted Acquisition (including in such computation
(i) Indebtedness or other liabilities assumed or incurred in connection with
such Permitted Acquisition, and (ii) EBITDA attributable to the acquired Person,
business or division as if such acquisition had occurred at the beginning of
such period of determination) and the Borrowers shall have delivered to the
Lender a Compliance Certificate demonstrating such pro-forma compliance (such
certificate to be in form and substance reasonably acceptable to the Lender), at
least two (2) Business Days prior to consummating such Permitted Acquisition;
and

e) the Loan Parties shall deliver to the Lender as soon as available prior to,
or if not available prior to then within five (5) Business Days after the
consummation of, a Permitted Acquisition copies of any agreements entered into
by such Loan Party or Subsidiary in connection with such Permitted Acquisition
and shall deliver to the Lender such other information about such Person or its
assets as any Loan Party may reasonably require.

8.2.7 Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:

(i) transactions involving the sale of inventory in the ordinary course of
business;

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

(iii) any sale, transfer or lease of assets by:

(A) any Loan Party to another Loan Party;

(B) any Subsidiary of the Parent Company that is not a Loan Party to another
Subsidiary of the Parent Company that is not a Loan Party;

(C) any Subsidiary of the Parent Company that is not a Loan Party to

 

- 38 -



--------------------------------------------------------------------------------

a Loan Party, or any Loan Party to any Subsidiary of the Parent Company that is
not a Loan Party, in each case in the ordinary course of business substantially
consistent with past practice (“Ordinary Course”);

(D) any Subsidiary of the Parent Company that is not a Loan Party to a Loan
Party, outside the Ordinary Course, provided that the consideration paid by such
Loan Party (x) must not be greater than fair market value, (y) if paid as
Indebtedness, is permitted under Section 8.2.1 [Indebtedness], and (z) when
added with the outstanding loans, investments and advances made by Loan Parties
in Subsidiaries of the Parent Company that are not Loan Parties pursuant to
Section 8.2.4(iv)(D), does not exceed $5,000,000 in the aggregate; and

(E) any Loan Party to any Subsidiary of the Parent Company that is not a Loan
Party, outside the Ordinary Course, provided that (x) the consideration paid by
such Subsidiary must not be less than fair market value, (y) if paid as
Indebtedness, is permitted under Section 8.2.1 [Indebtedness], and (z) the fair
market value of such sold, transferred or leased assets, when added with the
outstanding loans, investments and advances made by Loan Parties in Subsidiaries
of the Parent Company that are not Loan Parties pursuant to
Section 8.2.4(iv)(D), does not exceed $5,000,000 in the aggregate;

(iv) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased;

(v) [intentionally omitted];

(vi) dividends and distributions permitted by Section 8.2.5 [Dividends and
Related Distributions];

(vii) investments, advances and loans permitted by Section 8.2.4 [Loans and
Investments];

(viii) assignments, licenses and sublicenses of intellectual property in the
ordinary course of business; and

(ix) any additional sales, transfers or leases of assets for fair market value,
the aggregate fair market value of which for all such sales, transfers or leases
during any fiscal year does not exceed $2,000,000 for such fiscal year.

8.2.8 Affiliate Transactions. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, enter into or carry out any transaction with
any Affiliate of any Loan Party (including purchasing property or services from
or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction is not otherwise prohibited by this Agreement,
is entered into in the ordinary course of business upon fair and reasonable
arm’s-length terms and in accordance with all applicable Law.

8.2.9 Subsidiaries. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to own or create directly or indirectly any Subsidiaries
other than:

 

- 39 -



--------------------------------------------------------------------------------

(i) any domestic Subsidiary existing as of the Closing Date which has joined the
Loan Documents as a Guarantor as of the Closing Date, and as to which (A) 100%
of the issued and outstanding equity interests of such domestic Subsidiary have
been pledged to the Lender under the Pledge Agreement and (B) the Lender has
been granted a Lien in the Collateral of such domestic Subsidiary under the
Security Agreement;

(iv) any domestic Subsidiary created or acquired after the Closing Date which
joins the Loan Documents as a Guarantor by delivering to the Lender a signed
Guarantor Joinder and other documents in the forms described in Section 7.1
[First Loans] modified as appropriate and in form and substance satisfactory to
the Lender, and as to which (A) 100% of the issued and outstanding equity
interests of such domestic Subsidiary have been pledged to the Lender under the
Pledge Agreement and (B) the Lender has been granted a Lien in the Collateral of
such domestic Subsidiary under the Security Agreement;

(v) any foreign Subsidiary, existing as of the Closing Date as to which, if it
is a 1st tier foreign Subsidiary, 65% of all issued and outstanding equity
interests of such 1st tier foreign Subsidiary are pledged to the Lender under
the Pledge Agreement, including delivery to the Lender of documents necessary to
grant and perfect Prior Security Interests to the Lender in equity interests of
such 1st tier foreign Subsidiary under the laws of its jurisdiction, all of
which is satisfactory in form and substance to the Lender, provided that Lender
shall not require perfection in such foreign jurisdiction to the extent (i) such
pledge would be unlawful under applicable Law, and (ii) in the reasonable
discretion of the Lender (in consultation with the Borrowers), the costs and
burdens of obtaining such pledge are excessive in relation to the value of the
security being afforded by such pledge; and

(vi) any foreign Subsidiary created or acquired after the Closing Date as to
which, if it is a 1st tier foreign Subsidiary, 65% of all issued and outstanding
equity interests of such foreign Subsidiary are pledged to the Lender under the
Pledge Agreement, including delivery to the Lender of documents necessary to
grant and perfect Prior Security Interests to the Lender in equity interests of
such foreign Subsidiary under the laws of its jurisdiction if so required by
Lender, all of which is satisfactory in form and substance to the Lender,
provided that Lender shall not require perfection in such foreign jurisdiction
to the extent (i) such pledge would be unlawful under applicable Law, and
(ii) in the reasonable discretion of the Lender (in consultation with the
Borrowers), the costs and burdens of obtaining such pledge are excessive in
relation to the value of the security being afforded by such pledge.

8.2.10 Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business if,
as a result, the general nature of the business in which the Loan Parties and
their Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the Loan
Parties and their Subsidiaries, taken as a whole, are engaged on the Closing
Date.

8.2.11 Fiscal Year. Each Borrower shall not, and shall not permit any Subsidiary
of the Borrowers to, change its fiscal year from the twelve-month period
beginning January 1 and ending December 31, without providing at least thirty
(30) Business Days prior

 

- 40 -



--------------------------------------------------------------------------------

written notice to the Lender.

8.2.12 Changes in Organizational Documents. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without, if such change would be materially
adverse to the Lender, providing at least thirty (30) days’ prior written notice
to the Lender. Notwithstanding the foregoing, if any Loan Party party as a
grantor under the Pledge Agreement or Security Agreement changes its
jurisdiction of organization from that listed on Schedule 6.1.2 or anyone other
than such Loan Party party as a grantor under the Pledge Agreement comes to own
any equity interests pledged under the Pledge Agreement or if any new equity
interests (whether by increase of amount or creation of a new class or type, or
otherwise) in any issuer referenced in the Pledge Agreement exist, Borrowers
shall provide Lender with immediate written notice thereof and promptly deliver
such documents, instruments or certificates as Lender may require to perfect or
continue perfection of its Lien pursuant to the Pledge Agreement and Security
Agreement and promptly take any other actions required pursuant to the Pledge
Agreement or Security Agreement.

8.2.13 Maximum Debt Ratio. The Loan Parties shall not at any time permit the
ratio of consolidated Funded Debt of the Borrowers and their Subsidiaries to
Consolidated EBITDA, calculated as of the end of each fiscal quarter for the
four fiscal quarters then ended, to exceed 2.0 to 1.0.

8.2.14 Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not permit
the Fixed Charge Coverage Ratio of the Borrowers and their Subsidiaries,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended, to be less than 1.25 to 1.0.

8.2.15 Negative Pledges. Each of the Loan Parties covenants and agrees that it
shall not, and shall not permit any of its Subsidiaries to, enter into any
Agreement with any Person which, in any manner, whether directly or
contingently, prohibits, restricts or limits the right of any of the Loan
Parties from granting any Liens to the Lender.

8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Lender:

8.3.1 Quarterly Financial Statements. As soon as available and in any event
within sixty (60) calendar days after the end of each of the first three fiscal
quarters in each fiscal year, financial statements of the Parent Company and its
Subsidiaries (including Borrowers), consisting of a consolidated balance sheet
as of the end of such fiscal quarter and related consolidated statement of
income and consolidated statement of cash flows for the fiscal quarter then
ended and the fiscal year through that date, all in reasonable detail and
certified (subject to normal year-end audit adjustments) by an Authorized
Officer of the Borrowers as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. Delivery within the time period specified above of copies of the
Parent Company’s Report

 

- 41 -



--------------------------------------------------------------------------------

on Form 10-Q prepared in compliance with the requirements thereunder and filed
with the SEC shall be deemed to satisfy the requirements of this Section.

8.3.2 Annual Financial Statements.

8.3.2.1 Consolidated Financial Statements. As soon as available and in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Borrowers, financial statements of the Parent Company and its Subsidiaries
(including Borrowers) consisting of a consolidated balance sheet as of the end
of such fiscal year, and related consolidated statement of income and
stockholders’ equity and statement of cash flows for the fiscal year then ended,
all in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
reasonably satisfactory to the Lender as presenting fairly, in all material
respects, the financial position of the companies being reported upon and their
results of operations and cash flows and having been prepared in conformity with
GAAP. Delivery within the time period specified above of copies of the Parent
Company’s Report on Form 10-K prepared in compliance with the requirements
thereunder and filed with the SEC shall be deemed to satisfy the requirements of
this Section; and

8.3.2.2 Consolidating Financial Statements. As soon as available and in any
event within one hundred twenty (120) days after the end of each fiscal year of
the Borrowers, financial statements of the Parent Company and its Subsidiaries
(including Borrowers) consisting of a consolidating balance sheet as of the end
of such fiscal year, and related consolidating statement of income and
stockholders’ equity and statement of cash flows for the fiscal year then ended,
all in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified
(subject to normal year-end audit adjustments) by an Authorized Officer of the
Borrowers as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year (it being
understood and agreed, however, that the aforementioned consolidating statements
may utilize the Parent Company’s internal accounting format consistent with past
practice).

8.3.3 Certificates of the Borrowers. Concurrently with the financial statements
of the Borrowers furnished to the Lender pursuant to Sections 8.3.1 [Quarterly
Financial Statements] and 8.3.2 [Annual Financial Statements], a certificate of
the Borrowers signed by an Authorized Officer of the Borrowers in the form of
Exhibit 8.3.3.1 (each a “Compliance Certificate”).

8.3.4 Notices.

8.3.4.1 Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.

 

- 42 -



--------------------------------------------------------------------------------

8.3.4.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
related to the Collateral or which if adversely determined would constitute a
Material Adverse Change.

8.3.4.3 Organizational Documents. If any amendment to the organizational
documents of any Loan Party is required to be delivered to Lender pursuant to
Section 8.2.12, within the time limits set forth in Section 8.2.12 [Changes in
Organizational Documents].

8.3.4.4 Erroneous Financial Information. Promptly and any in event within five
(5) Business Days in the event that the Borrowers or their accountants conclude
or advise that any previously issued financial statement, audit report or
interim review should no longer be relied upon or that disclosure should be made
or action should be taken to prevent future reliance.

8.3.4.5 ERISA Event. Promptly upon the occurrence of any ERISA Event.

8.3.4.6 Other Reports. Promptly upon their becoming available to the Borrowers:

(i) Financial Projections. If the Parent Company hereafter ceases to be publicly
traded on a U.S. stock exchange, within sixty (60) days after commencement of
each fiscal year of the Parent Company, the annual projections of the Parent
Company and its Subsidiaries for the then-current fiscal year.

(ii) Material Management Letters. Any material reports including material
management letters submitted to the Borrowers by independent accountants in
connection with any annual, interim or special audit, and

(iii) Other Material Information. Copies of each material public filing as to
any Loan Party or their Subsidiaries (or notice of the filing thereof on EDGAR),
and such other reports and information as the Lender may from time to time
reasonably request.

9. DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1 Payments Under Loan Documents. The Borrowers shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation or any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation or any other amount owing hereunder or under the other Loan
Documents on the date on which such principal, interest or other amount becomes
due in accordance with the terms hereof or thereof; provided, however,

 

- 43 -



--------------------------------------------------------------------------------

that the Borrowers shall have a grace period of three (3) Business Days for the
payment of amounts owing hereunder or under the other Loan Documents other than
principal and interest.

9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

9.1.3 Breach of Negative Covenants or Visitation Rights. Any of the Loan Parties
shall default in the observance or performance of any covenant contained in
Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative Covenants];

9.1.4 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days (provided that no such grace period shall apply to
Sections 8.3.1 [Quarterly Financial Statements], 8.3.2 [Annual Financial
Statements] and 8.3.3 [Certificates of Borrowers]);

9.1.5 Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $5,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend;

9.1.6 [reserved].

9.1.7 Final Judgments or Orders. Any final judgments or orders for the payment
of money in excess of $5,000,000 in the aggregate, not covered by insurance,
shall be entered against any Loan Party or any Subsidiary of a Loan Party by a
court having jurisdiction in the premises, which judgment or is not discharged,
vacated, bonded or stayed pending appeal within a period of thirty (30) days
from the date of entry;

9.1.8 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

9.1.9 Uninsured Losses; Proceedings Against Assets. There shall occur any
uninsured damage to or loss, theft or destruction of any of assets or properties
of the Loan Party

 

- 44 -



--------------------------------------------------------------------------------

or any Subsidiary of a Loan Party in excess of $5,000,000 or any of the Loan
Parties’ or any of their Subsidiaries’ assets with a fair market value of
$5,000,000 or greater are attached, seized, levied upon or subjected to a writ
or distress warrant; or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within thirty (30) days thereafter;

9.1.10 Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of any Loan Party or any
Subsidiary of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) any Loan Party or any Subsidiary of a Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$5,000,000;

9.1.11 Change in Control. If any Change in Control shall occur.

9.1.12 Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of thirty
(30) consecutive days or such court shall enter a decree or order granting any
of the relief sought in such Relief Proceeding, (ii) any Loan Party or
Subsidiary of a Loan Party institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature.

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.11 shall occur and be continuing, the Lender shall be under no further
obligation to make Loans or under no obligation to issue Letters of Credit and
the Lender may (i) by written notice to the Borrowers, declare the unpaid
principal amount of the Notes then outstanding and all interest accrued thereon,
any unpaid fees and all other Indebtedness of the Borrowers to the Lender
hereunder and thereunder to be forthwith due and payable, and the same shall
thereupon become and be immediately due and payable to the Lender without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, and (ii) require the Borrowers to, and the Borrowers
shall thereupon, deposit in a non-interest-bearing account with the Lender, as
cash collateral for its Obligations under the Loan Documents, an amount equal to
the maximum amount currently or at any time thereafter available to be drawn on
all outstanding Letters of Credit, and the Borrowers hereby pledge to the
Lender, and grant to the Lender a security interest in, all such cash as
security for such Obligations; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.12 [Relief Proceedings] shall occur, the
Lender shall be under no further obligations to make Loans hereunder and shall
be under no obligation to issue Letters of Credit and the unpaid principal
amount of the Loans then outstanding and all interest

 

- 45 -



--------------------------------------------------------------------------------

accrued thereon, any unpaid fees and all other Indebtedness of the Borrowers to
the Lender hereunder and thereunder shall be immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived; and

9.2.3 Set-off. If an Event of Default shall have occurred and be continuing, the
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Lender or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the Obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to the Lender or Affiliate, irrespective of whether or not the
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such Obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of the Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of the Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
the Lender or its Affiliates may have. The Lender agrees to notify the Borrowers
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and

9.2.4 Application of Proceeds. From and after the date on which the Lender has
taken any action pursuant to this Section 9.2 and until all Obligations of the
Loan Parties have been paid in full, any and all proceeds received by the Lender
from any sale or other disposition of any Collateral, or any part thereof, or
the exercise of any other remedy by the Lender, shall be applied as follows:

(i) first, to reimburse the Lender for out-of-pocket costs, expenses and
disbursements, including reasonable attorneys’ fees and expenses, incurred by
the Lender in connection with realizing on any Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lender for the reasonable maintenance,
preservation, protection or enforcement of, or realization upon, any Collateral,
including advances for taxes, insurance, repairs and the like and reasonable
expenses incurred to sell or otherwise realize on, or prepare for sale or other
realization on, any Collateral;

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lender or its Affiliates incurred under this Agreement or any of
the other Loan Documents or agreements evidencing any Lender Provided Interest
Rate Hedge or Other Lender Provided Financial Services Obligations, whether of
principal, interest, fees, expenses or otherwise and to cash collateralize the
Letter of Credit Obligations, in such manner as the Lender may determine in its
discretion; and

(iii) the balance, if any, as required by Law.

10. MISCELLANEOUS

 

- 46 -



--------------------------------------------------------------------------------

10.1 Modifications, Amendments or Waivers. The Lender and the Borrowers, on
behalf of the Loan Parties, may from time to time enter into written agreements
amending or changing any provision of this Agreement or any other Loan Document
or the rights of the Lender or the Loan Parties hereunder or thereunder, or may
grant written waivers or consents hereunder or thereunder. Any such agreement,
waiver or consent made with such written consent shall be effective to bind all
the Loan Parties and the Lender.

10.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Lender in exercising any right, power, remedy or privilege
under this Agreement or any other Loan Document shall affect any other or future
exercise thereof or operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any further exercise thereof or of any other right,
power, remedy or privilege. The rights and remedies of the Lender under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which it would otherwise have.

10.3 Expenses; Indemnity; Damage Waiver.

10.3.1 Costs and Expenses. The Borrowers shall pay (i) all out-of-pocket
expenses incurred by the Lender and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Lender), and shall pay all
fees and time charges and disbursements for attorneys who may be employees of
the Lender, in connection with the participation of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the Lender
(including the fees, charges and disbursements of any counsel for the Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Lender in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, and (iv) all reasonable out-of-pocket expenses of the
Lender’s regular employees and agents engaged periodically to perform audits of
the Loan Parties’ books, records and business properties.

10.3.2 Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify the Lender (and any sub-agent thereof), and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any

 

- 47 -



--------------------------------------------------------------------------------

other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance or nonperformance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) breach of representations, warranties
or covenants of the Borrowers under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This Section 10.3.2 [Indemnification by the Borrowers] shall not apply with
respect to Taxes other than Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

10.3.3 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 10.3.2
[Indemnification by Borrowers] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

10.3.4 Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

10.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in

 

- 48 -



--------------------------------------------------------------------------------

computing interest or fees, if any, in connection with such payment or action.

10.5 Notices; Effectiveness; Electronic Communication.

10.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier to the applicable party hereto at its address set forth on
Schedule 1.1(A).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.5.2 [Electronic Communications], shall be effective as
provided in such Section.

10.5.2 Electronic Communications. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Lender. The Lender or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the Lender
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

10.5.3 Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

10.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

- 49 -



--------------------------------------------------------------------------------

10.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrowers contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 10.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.

10.8 Successors and Assigns.

10.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Lender
and the Lender may not assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.8.2 [Assignments by Lender], (ii) by way of
participation in accordance with the provisions of Section 10.8.3
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.8.4 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.8.3 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

10.8.2 Assignments by Lender. The Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it). Any assignment by the Lender under this Section 10.8.2
when no Event of Default has occurred and is continuing shall be subject to the
Borrowers’ consent (not to be unreasonably withheld); provided, however, that if
the Lender has requested Borrowers consent and no consent has been received for
ten (10) days, such consent shall be deemed granted.

10.8.3 Participations. The Lender may at any time, without the consent of, or
notice to, the Borrowers or the Lender, sell participations to any Person (other
than a natural person or any Borrower or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of the Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and/or the Loans owing to it); provided that (i) the
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers and the Lender shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under this Agreement.

10.8.4 Certain Pledges. The Lender may at any time pledge or assign a security

 

- 50 -



--------------------------------------------------------------------------------

interest in all or any portion of its rights under this Agreement to secure
obligations of the Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.

10.9 Confidentiality.

10.9.1 General. The Lender agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (i) to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (the “Shared Affiliates”), (ii) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the Lender
or any of its Affiliates on a nonconfidential basis from a source other than the
Borrowers or the other Loan Parties. If any disclosure is made pursuant to
clause (i) above of this Section to any Shared Affiliate, such Shared Affiliates
are obligated to maintain the confidential nature of such Information the same
as Lender is pursuant to this Section and, if request by the Borrowers, shall
reasonably confirm said obligation in writing. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.9.2 Sharing Information With Affiliates of the Lender. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to one or more Borrower or one or more
of their Affiliates (in connection with this Agreement or otherwise) by the
Lender or by one or more Subsidiaries or Affiliates of the Lender and each of
the Loan Parties hereby authorizes the Lender to share any information delivered
to the Lender by such Loan Party and its Subsidiaries pursuant to this Agreement
to any such Subsidiary or Affiliate subject to the provisions of Section 10.9.1
[General].

10.10 Counterparts; Integration; Effectiveness.

10.10.1 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single

 

- 51 -



--------------------------------------------------------------------------------

contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Lender, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments. Except as provided in Section 7 [Conditions Of Lending And Issuance
Of Letters Of Credit], this Agreement shall become effective when it shall have
been executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or e-mail shall be effective as delivery of a manually
executed counterpart of this Agreement.

10.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

10.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New Jersey without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Lender, and each trade Letter of Credit shall be subject to UCP, and in each
case to the extent not inconsistent therewith, the Laws of the State of New
Jersey without regard to is conflict of laws principles.

10.11.2 SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT OF THE STATE OF NEW
JERSEY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW JERSEY STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

10.11.3 WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST

 

- 52 -



--------------------------------------------------------------------------------

EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN THIS SECTION 10.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.

10.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

10.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, LENDER OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.12 USA Patriot Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each Loan
Party or Subsidiary of a Loan Party that opens an account. What this means: when
a Loan Party or Subsidiary of a Loan Party opens an account, the Lender will ask
for the business name, business address, taxpayer identifying number and other
information that will allow the Lender to identify the Loan Party or Subsidiary
of a Loan Party, such as organizational documents. For some businesses and
organizations, the Lender may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

10.13 Anti-Money Laundering/International Trade Law Compliance. Each Borrower
represents and warrants to the Lender, as of the date of this Agreement, as of
the date of each advance of proceeds under the Revolving Credit Facility, as of
the date of any renewal, extension or modification of this Agreement, and at all
times that any obligations exist hereunder that: (A) no Loan Party or Subsidiary
thereof (i) is listed or otherwise recognized as a specially

 

- 53 -



--------------------------------------------------------------------------------

designated, prohibited, sanctioned or debarred person or entity, or subject to
any limitations or prohibitions (including but not limited to the blocking of
property or rejections of transactions) under any order or directive of any
Compliance Authority; (ii) has any of its assets in a Sanctioned Country in
violation of any law or regulation enforced by any Compliance Authority or in
the possession, custody or control of a Sanctioned Person; or (iii) does
business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Person or Sanctioned Country in violation
of any law or regulation enforced by any Compliance Authority; (B) the proceeds
of the Revolving Credit Facility will not be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or, in violation of any law or regulation enforced by any Compliance
Authority, a Sanctioned Country; and (C) each Loan Party and Subsidiary of a
Loan Party is in compliance with, and no Loan Party or Subsidiary of a Loan
Party engages in any dealings or transactions prohibited by, any laws of the
United States including the USA Patriot Act, the Trading with the Enemy Act, or
the U.S. Foreign Corrupt Practices Act of 1977, all as amended, supplemented or
replaced from time to time. As used herein: “Compliance Authority” means each
and all of the (a) U.S. Department of the Treasury’s Office of Foreign Asset
Control; (b) U.S. Treasury Department/Financial Crimes Enforcement Network;
(c) U.S. State Department/Directorate of Defense Trade Controls; (d) U.S.
Commerce Department/Bureau of Industry and Security; (e) U.S. Internal Revenue
Service; (f) U.S. Justice Department; and (g) U.S. Securities and Exchange
Commission; “Sanctioned Country” means a country subject to a sanctions program
maintained by any Compliance Authority; and “Sanctioned Person” means any
individual person, a group, regime, entity or thing subject to, or specially
designated under, any sanctions program maintained by any Compliance Authority.

 

- 54 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: EPAM SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

GUARANTORS: EPAM SYSTEMS, LLC By:  

 

Name:  

 

Title:  

 

VESTED DEVELOPMENT, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

LENDER: PNC BANK, NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

COMMITMENT OF LENDER AND ADDRESSES FOR NOTICES

Page 1 of 2

Part 1 - Commitment of Lender and Address for Notice to Lender

 

Lender

   Commitment  

PNC Bank, National Association

   $ 40,000,000   

Two Tower Center Boulevard

  

East Brunswick, NJ 08816

  

Attention: Virginia Alling, Managing Director

  

Telephone: (732) 220-3875

  

Telecopy: (732) 220-3621

  



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

COMMITMENTS OF LENDER AND ADDRESSES FOR NOTICES

Page 2 of 2

Part 2 - Addresses for Notices to Borrowers and Guarantors:

BORROWERS:

Name: EPAM Systems Inc.

Address: 41 University Drive

#202 Newtown, PA 18940

Attention: General Counsel

Telephone: (267) 759-9000 ext. 56612

Telecopy: (267) 759-8989

GUARANTORS:

Name: c/o EPAM Systems Inc.

Address: 41 University Drive

#202 Newtown, PA 18940

Attention: General Counsel

Telephone: (267) 759-9000 ext. 56612

Telecopy: (267) 759-8989



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)

EXISTING LIENS

None



--------------------------------------------------------------------------------

SCHEDULE 6.1.2

SUBSIDIARIES

EPAM Systems APS (Denmark)

EPAM Corp Inform Systems (Belarus)

EOAM Systems (Belarus)

EPAM Systems (Poland) sp. z o.o.

EPAM Systems (Ukraine)

EPAM Solutions (Russia)

EPAM Solutions LLC (Ukraine)

EPAM Systems (Russia)

EPAM Systems SARL (Luxembourg)

EPAM Kazakhstan

DANIKA Ltd. (Cyprus)

EPAM Systems (Cyprus) Ltd. (Cyprus)

EPAM Systems GmbH (Germany)

EPAM Systems Ltd. (UK)

EPAM Systems Nordic AB (Sweden)

EPAM Systems GmbH (Switzerland)

TOO Plus Micro (Kazakhstan)

EPAM Systems (Singapore)

EPAM Systems Canada Ltd. (Canada)

EPAM Systems, LLC (NJ)

Vested Development, Inc. (DE)

EPAM Systems KFT (Hungary)

EPAM Systems SRL (Moldova)



--------------------------------------------------------------------------------

SCHEDULE 6.1.14

Environmental Disclosures

None



--------------------------------------------------------------------------------

SCHEDULE 8.2.1

Permitted Indebtedness

None



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)

FORM OF

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of             ,
20    , by                                         , a
                                         [corporation/partnership/limited
liability company] (the “New Guarantor”).

Background

Reference is made to (i) the Credit Agreement dated as of January 15, 2013 (as
the same may be modified, supplemented, restated or amended, the “Credit
Agreement”) by and among EPAM Systems, Inc., a Delaware corporation (the
“Borrower”), PNC Bank, National Association (“Lender”) and the guarantors party
thereto (the “Guarantors”), (ii) the Guaranty and Suretyship Agreement dated as
of January 15, 2013 (as the same may be modified, supplemented, restated or
amended, the “Guaranty”) of Guarantors issued to the Lender and (iii) the other
Loan Documents referred to in the Credit Agreement, as the same may be modified,
supplemented, or amended.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Guarantor becoming a Guarantor under the
terms of the Credit Agreement and in consideration of the value of the direct
and indirect benefits received by New Guarantor as a result of becoming
affiliated with the Borrower and the Guarantors, the New Guarantor hereby agrees
that effective as of the date hereof it hereby is, and shall be deemed to be, a
Guarantor under the Credit Agreement, the Guaranty and each of the other Loan
Documents to which the Guarantors are a party and agrees that from the date
hereof and so long as any Loan or any Commitment of the Lender shall remain
outstanding and until Payment In Full, New Guarantor has assumed the joint and
several obligations of a “Guarantor” under, and New Guarantor shall perform,
comply with and be subject to and bound by, jointly and severally, each of the
terms, provisions and waivers of the Credit Agreement, the Guaranty and each of
the other Loan Documents which are stated to apply to or are made by a
“Guarantor”. Without limiting the generality of the foregoing, the New Guarantor
hereby represents and warrants that (i) each of the representations and
warranties set forth in Article 6 of the Credit Agreement applicable to New
Guarantor as a Guarantor is true and correct as to New Guarantor on and as of
the date hereof, and (ii) New Guarantor has heretofore received a true and
correct copy of the Credit Agreement, the Guaranty, and each of the other Loan
Documents (including any modifications thereof or supplements or waivers
thereto) in effect on the date hereof.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lender the
Credit Agreement, the Guaranty and each of the other Loan Documents given by the
Guarantors to the Lender.



--------------------------------------------------------------------------------

New Guarantor is simultaneously delivering to the Lender the following documents
together with the Guarantor Joinder required under Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures]:

Updated Schedules to Credit Agreement. [Note: updates to schedules do not cure
any breach of warranties].

 

Schedule No. and Description

   Delivered    Not
Delivered

Schedule 6.1.1 - Qualifications To Do Business

   ¨    ¨

Schedule 6.1.2 - Subsidiaries

   ¨    ¨ Any other Schedules to Credit Agreement that necessitate updates after
giving effect to this Guarantor Joinder and Assumption Agreement    ¨    ¨

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Lender to carry
out more effectively the provisions and purposes of this Guarantor Joinder and
Assumption Agreement.

This Guarantor Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same instrument. New Guarantor acknowledges and
agrees that a telecopy transmission to the Lender of signature pages hereof
purporting to be signed on behalf of New Guarantor shall constitute effective
and binding execution and delivery hereof by New Guarantor.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Lender, as of the date and year first above written.

 

 

By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Lender

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(2)

FORM OF GUARANTY

 

Guaranty and Suretyship Agreement   LOGO [g445062logo_001.jpg]

THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”) is made and entered
into as of this 15th day of January, 2013, by EPAM SYSTEMS, LLC, a New Jersey
limited liability company and VESTED DEVELOPMENT, INC., a Delaware corporation
(each, the “Guarantor” and, collectively, the “Guarantors”), with an address at
41 University Drive, Suite 202, Newton, PA 18940, in consideration of the
extension of credit by PNC BANK, NATIONAL ASSOCIATION (the “Bank”), with an
address at Two Tower Center Boulevard, East Brunswick, NJ 08816, to EPAM
SYSTEMS, INC., a Delaware corporation (the “Borrower”), and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged. Terms capitalized herein but not defined herein shall have the
meaning given to such terms in the Credit Agreement between EPAM Systems, Inc.
and Bank dated as of the date hereof (as amended, restated or otherwise
modified, the “Credit Agreement”).

1. Guaranty of Guarantied Obligations. The Guarantors hereby jointly, severally,
irrevocably and unconditionally guarantee, and become surety for, the prompt
payment and performance of all Obligations, covenants and duties owing by the
Borrower to the Bank or to any other direct or indirect subsidiary of The PNC
Financial Services Group, Inc., of any kind or nature, present or future
(including any interest accruing thereon after maturity, or after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, whether or not (i) evidenced by any note,
guaranty or other instrument, (ii) arising under any agreement, instrument or
document, (iii) for the payment of money, (iv) arising by reason of an extension
of credit, opening of a letter of credit, loan, equipment lease or guarantee,
(v) under any interest or currency swap, future, option or other interest rate
protection or similar agreement, (vi) under or by reason of any foreign currency
transaction, forward, option or other similar transaction providing for the
purchase of one currency in exchange for the sale of another currency, or in any
other manner, or (vii) arising out of overdrafts on deposit or other accounts or
out of electronic funds transfers (whether by wire transfer or through automated
clearing houses or otherwise) or out of the return unpaid of, or other failure
of the Bank to receive final payment for, any check, item, instrument, payment
order or other deposit or credit to a deposit or other account, or out of the
Bank’s non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository or other similar arrangements; and any
amendments, extensions, renewals and increases of or to any of the foregoing,
and all costs and expenses of the Bank incurred in the documentation,
negotiation, modification, enforcement, collection and otherwise in connection
with any of the foregoing, including reasonable attorneys’ fees and expenses
(collectively, the “Guarantied Obligations”). If the Borrower defaults under any
such Guarantied Obligations, the Guarantors will pay the amount due to the Bank.

2. Nature of Guaranty; Waivers. This is a guaranty of payment and not of
collection and the Bank shall not be required or obligated, as a condition of
the Guarantors’ liability, to make any demand upon or to pursue any of its
rights against the Borrower, or to pursue any rights which may be available to
it with respect to any other person who may be liable for the payment of the
Guarantied Obligations.

This is an absolute, unconditional, irrevocable and continuing guaranty and will
remain in full force and effect until all of the Guarantied Obligations have
been indefeasibly paid in full, and the Bank has terminated this Guaranty or it
has terminated in accordance with its terms. This Guaranty will remain in full
force and effect

 

1



--------------------------------------------------------------------------------

even if there is no principal balance outstanding under the Guarantied
Obligations at a particular time or from time to time. This Guaranty will not be
affected by any surrender, exchange, acceptance, compromise or release by the
Bank of any other party, or any other guaranty or any security held by it for
any of the Guarantied Obligations, by any failure of the Bank to take any steps
to perfect or maintain its lien or security interest in or to preserve its
rights to any security or other collateral for any of the Guarantied Obligations
or any guaranty, or by any irregularity, unenforceability or invalidity of any
of the Guarantied Obligations or any part thereof or any security or other
guaranty thereof. The Guarantors’ obligations hereunder shall not be affected,
modified or impaired by any counterclaim, set-off recoupment, deduction or
defense based upon any claim the Guarantors may have (directly or indirectly)
against the Borrower or the Bank, except payment or performance of the
Guarantied Obligations.

Notice of acceptance of this Guaranty, notice of extensions of credit to the
Borrower from time to time, notice of default, diligence, presentment, notice of
dishonor, protest, demand for payment, and any defense based upon the Bank’s
failure to comply with the notice requirements under Sections 9-611 and 9-612 of
the Uniform Commercial Code as in effect from time to time are hereby waived.
The Guarantors waive all defenses based on suretyship or impairment of
collateral.

The Bank at any time and from time to time, without notice to or the consent of
the Guarantors, and without impairing or releasing, discharging or modifying the
Guarantors’ liabilities hereunder, may (a) change the manner, place, time or
terms of payment or performance of or interest rates on, or other terms relating
to, any of the Guarantied Obligations; (b) renew, substitute, modify, amend or
alter, or grant consents or waivers relating to any of the Guarantied
Obligations, any other guaranties, or any security for any Guarantied
Obligations or guaranties; (c) apply any and all payments by whomever paid or
however realized including any proceeds of any collateral, to any Guarantied
Obligations of the Borrower in such order, manner and amount as the Bank may
determine in its sole discretion; (d) settle, compromise or deal with any other
person, including the Borrower or the Guarantors, with respect to any Guarantied
Obligations in such manner as the Bank deems appropriate in its sole discretion;
(e) substitute, exchange or release any security or guaranty; or (f) take such
actions and exercise such remedies hereunder as provided herein.

3. Repayments or Recovery from the Bank. If any demand is made at any time upon
the Bank for the repayment or recovery of any amount received by it in payment
or on account of any of the Guarantied Obligations and if the Bank repays all or
any part of such amount by reason of any judgment, decree or order of any court
or administrative body or by reason of any settlement or compromise of any such
demand, the Guarantors will be and remain liable hereunder for the amount so
repaid or recovered to the same extent as if such amount had never been received
originally by the Bank. The provisions of this section will be and remain
effective notwithstanding any contrary action which may have been taken by the
Guarantors in reliance upon such payment, and any such contrary action so taken
will be without prejudice to the Bank’s rights hereunder and will be deemed to
have been conditioned upon such payment having become final and irrevocable.

4. Financial Statements. If requested in writing by the Bank prior to the
payment in full of all of the Guarantied Obligations, and without duplication of
any financial information delivered under the Credit Agreement, the Guarantors
will promptly submit to the Bank such information relating to the Guarantors’
affairs (including but not limited to annual financial statements and tax
returns for the Guarantors) or any security for the Guaranty as the Bank may
reasonably request.

5. Enforceability of Guarantied Obligations. No modification, limitation or
discharge of the Guarantied Obligations arising out of or by virtue of any
bankruptcy, reorganization or similar proceeding for relief of debtors under
federal or state law will affect, modify, limit or discharge the Guarantors’
liability in any manner whatsoever and this Guaranty will remain and continue in
full force and effect and will be enforceable against the Guarantors to the same
extent and with the same force and effect as if any such proceeding had not been
instituted. The Guarantors waive all rights and benefits which might accrue to
it by reason of any such proceeding and will be liable to the full extent
hereunder, irrespective of any modification, limitation or discharge of the
liability of the Borrower that may result from any such proceeding.

 

- 2 -



--------------------------------------------------------------------------------

The Guarantors expressly waive the effect of any statute of limitations or other
limitations on any actions under this Guaranty.

6. Events of Default. The happening of any Event of Default (or if there is no
defined set of “Events of Default” therein, the occurrence of a default past any
applicable grace and/or cure periods thereunder) as defined in any of the
Secured Obligations shall be an “Event of Default” hereunder. Upon the
occurrence of any Event of Default, (a) the Guarantors shall pay to the Bank the
amount of the Guarantied Obligations; or (b) on demand of the Bank, the
Guarantors shall immediately deposit with the Bank, in U.S. dollars, all amounts
due or to become due under the Guarantied Obligations, and the Bank may at any
time use such funds to repay the Guarantied Obligations; or (c) the Bank in its
discretion may exercise with respect to any collateral any one or more of the
rights and remedies provided a secured party under the applicable version of the
Uniform Commercial Code; or (d) the Bank in its discretion may exercise from
time to time any other rights and remedies available to it at law, in equity or
otherwise.

7. Right of Setoff. In addition to all liens upon and rights of setoff against
the Guarantors’ money, securities or other property given to the Bank by law,
the Bank shall have, with respect to the Guarantors’ obligations to the Bank
under this Guaranty and to the extent permitted by law, a contractual possessory
security interest in and a contractual right of setoff against, and the
Guarantors hereby grant Bank a security interest in, and hereby assign, convey,
deliver, pledge and transfer to the Bank all of the Guarantors’ right, title and
interest in and to, all of the Guarantors’ deposits, moneys, securities and
other property now or hereafter in the possession of or on deposit with, or in
transit to, the Bank or any other direct or indirect subsidiary of The PNC
Financial Services Group, Inc., whether held in a general or special account or
deposit, whether held jointly with someone else, or whether held for safekeeping
or otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Guarantors. Every such right of setoff shall be deemed to have
been exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.

8. Collateral. This Guaranty is secured by the property described in any
collateral security documents which the Guarantors execute and deliver to the
Bank and by such other collateral as previously may have been or may in the
future be granted to the Bank to secure any Guarantied Obligations of the
Guarantors to the Bank.

9. Costs. To the extent that the Bank incurs any costs or expenses in protecting
or enforcing its rights under the Guarantied Obligations or this Guaranty,
including reasonable attorneys’ fees and the costs and expenses of litigation,
such costs and expenses will be due on demand, will be included in the
Guarantied Obligations and will bear interest from the incurring or payment
thereof at the Default Rate (as defined in any of the Guarantied Obligations).

10. Postponement of Subrogation. Until the Guarantied Obligations are
indefeasibly paid in full, expire, are terminated and are not subject to any
right of revocation or rescission, the Guarantors postpone and subordinate in
favor of the Bank or its designee (and any assignee or potential assignee) any
and all rights which the Guarantors may have to (a) assert any claim whatsoever
against the Borrower based on subrogation, exoneration, reimbursement, or
indemnity or any right of recourse to security for the Guarantied Obligations
with respect to payments made hereunder, and (b) any realization on any property
of the Borrower, including participation in any marshalling of the Borrower’s
assets.

11. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given

 

- 3 -



--------------------------------------------------------------------------------

in any manner to which the Bank and the Guarantors may separately agree,
including electronic mail. Without limiting the foregoing, first-class mail,
facsimile transmission and commercial courier service are hereby agreed to as
acceptable methods for giving Notices. Regardless of the manner in which
provided, Notices may be sent to addresses for the Bank and the Guarantors as
set forth above or to such other address as either may give to the other for
such purpose in accordance with this section.

12. Preservation of Rights. No delay or omission on the Bank’s part to exercise
any right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Bank’s action or
inaction impair any such right or power. The Bank’s rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
the Bank may have under other agreements, at law or in equity. The Bank may
proceed in any order against the Borrower, the Guarantors or any other obligor
of, or any collateral securing, the Guarantied Obligations.

13. Illegality. If any provision contained in this Guaranty should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Guaranty.

14. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by the Guarantors from, any provision of this Guaranty will be
effective unless made in a writing signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Notwithstanding the foregoing, the Bank may modify this Guaranty
for the purposes of completing missing content or correcting erroneous content,
without the need for a written amendment, provided that the Bank shall send a
copy of any such modification to the Guarantors (which notice may be given by
electronic mail). No notice to or demand on the Guarantors will entitle the
Guarantors to any other or further notice or demand in the same, similar or
other circumstance.

15. Entire Agreement. This Guaranty (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the
Guarantors and the Bank with respect to the subject matter hereof; provided,
however, that this Guaranty is in addition to, and not in substitution for, any
other guarantees from the Guarantors to the Bank.

16. Successors and Assigns. This Guaranty will be binding upon and inure to the
benefit of the Guarantors and the Bank and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Guarantors
may not assign this Guaranty in whole or in part without the Bank’s prior
written consent and the Bank at any time may assign this Guaranty in whole or in
part.

17. Interpretation. In this Guaranty, unless the Bank and the Guarantors
otherwise agree in writing, the singular includes the plural and the plural the
singular; references to statutes are to be construed as including all statutory
provisions consolidating, amending or replacing the statute referred to; the
word “or” shall be deemed to include “and/or”, the words “including”, “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
and references to sections or exhibits are to those of this Guaranty. Section
headings in this Guaranty are included for convenience of reference only and
shall not constitute a part of this Guaranty for any other purpose. If this
Guaranty is executed by more than one party as Guarantors, the obligations of
such persons or entities will be joint and several.

18. Anti-Money Laundering/International Trade Law Compliance. The Guarantors
represent and warrant to the Bank, as of the date of this Guaranty, as of the
date of each disbursement of loan proceeds, as of the date of any renewal,
extension or modification of any loan, and at all times any Guarantied
Obligations exist that: (A) no Guarantors (i) is listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person or entity,
or subject to any limitations or prohibitions (including but not limited to the
blocking of property or rejections of transactions) under any order or directive
of any Compliance Authority; (ii) has any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person; or (iii) does

 

- 4 -



--------------------------------------------------------------------------------

business in or with, or derives any of its operating income from investments in
or transactions with, any Sanctioned Person or Sanctioned Country in violation
of any law or regulation enforced by any Compliance Authority; (B) the proceeds
of any loan will not be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Country; and (C) each Guarantor is in compliance with, and no Guarantor engages
in any dealings or transactions prohibited by, any laws of the United States
including the USA Patriot Act, the Trading with the Enemy Act, or the U.S.
Foreign Corrupt Practices Act of 1977, all as amended, supplemented or replaced
from time to time. As used herein: “Compliance Authority” means each and all of
the (a) U.S. Department of the Treasury’s Office of Foreign Asset Control;
(b) U.S. Treasury Department/Financial Crimes Enforcement Network; (c) U.S.
State Department/Directorate of Defense Trade Controls; (d) U.S. Commerce
Department/Bureau of Industry and Security; (e) U.S. Internal Revenue Service;
(f) U.S. Justice Department; and (g) U.S. Securities and Exchange Commission.
“Sanctioned Country” means a country subject to a sanctions program maintained
by any Compliance Authority. “Sanctioned Person” means any individual person, a
group, regime, entity or thing subject to, or specially designated under, any
sanctions program maintained by any Compliance Authority.

19. Indemnity. The Guarantors agree to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to defend and hold each Indemnified Party harmless
from and against, any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or external counsel with whom any
Indemnified Party may consult and all expenses of litigation and preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party by any person, entity or governmental authority (including
any person or entity claiming derivatively on behalf of the Guarantors), in
connection with or arising out of or relating to the matters referred to in this
Guaranty, whether (a) arising from or incurred in connection with any breach of
a representation, warranty or covenant by the Guarantors, or (b) arising out of
or resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to any claims, damages, losses, liabilities and expenses solely
attributable to an Indemnified Party’s gross negligence or willful misconduct.
The indemnity agreement contained in this Section shall survive the termination
of this Guaranty and assignment of any rights hereunder. The Guarantors may
participate at its expense in the defense of any such claim.

20. Governing Law and Jurisdiction. This Guaranty has been delivered to and
accepted by the Bank and will be deemed to be made in the State where the Bank’s
office indicated above is located. THIS GUARANTY WILL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE BANK AND THE GUARANTORS DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE WHERE THE BANK’S OFFICE INDICATED ABOVE IS LOCATED,
EXCLUDING ITS CONFLICT OF LAWS RULES. The Guarantors hereby irrevocably consent
to the exclusive jurisdiction of any state or federal court in the county or
judicial district where the Bank’s office indicated above is located; provided
that nothing contained in this Guaranty will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Guarantors individually, against any security or against any property of the
Guarantors within any other county, state or other foreign or domestic
jurisdiction. The Guarantors acknowledge and agree that the venue provided above
is the most convenient forum for both the Bank and the Guarantors. The
Guarantors waive any objection to venue and any objection based on a more
convenient forum in any action instituted under this Guaranty.

21. Equal Credit Opportunity Act. If the Guarantors are not an “applicants for
credit” under Section 202.2 (e) of the Equal Credit Opportunity Act of 1974
(“ECOA”), the Guarantors acknowledge that (i) this Guaranty has been executed to
provide credit support for the Guarantied Obligations, and (ii) the Guarantors
were not required to execute this Guaranty in violation of Section 202.7(d) of
the ECOA.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 5 -



--------------------------------------------------------------------------------

23. WAIVER OF JURY TRIAL. THE GUARANTORS IRREVOCABLY WAIVE ANY AND ALL RIGHT THE
GUARANTORS MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS GUARANTY, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
GUARANTY OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE
GUARANTORS ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

The Guarantors acknowledge that each of them has read and understood all the
provisions of this Guaranty, including the waiver of jury trial, and has been
advised by counsel as necessary or appropriate.

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

ATTEST:      EPAM SYSTEMS, LLC, a New Jersey limited liability company

 

     By:   

 

          (SEAL) Print Name:  

 

     Print Name:   

 

Title:  

 

     Title:   

 

ATTEST:      VESTED DEVELOPMENT, INC.,        a Delaware corporation

 

     By:   

 

          (SEAL) Print Name:  

 

     Print Name:   

 

Title:  

 

     Title:   

 

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

FORM OF

REVOLVING CREDIT NOTE

 

$40,000,000.00   January 15, 2013

FOR VALUE RECEIVED, the undersigned, EPAM Systems, Inc., a Delaware corporation
(the “Borrower”), hereby unconditionally promise to pay to the order of PNC
Bank, National Association (the “Lender”), the lesser of (i) the principal sum
of Forty Million Dollars and 00/100 (US$ 40,000,000.00), or (ii) the aggregate
unpaid principal balance of all Revolving Credit Loans made by the Lender to the
Borrowers pursuant to Section 2.5 [Repayment of Revolving Credit Loans] of the
Credit Agreement, dated as of January 15, 2013, among the Borrower, the
Guarantors now or hereafter party thereto and the Lender (as amended, restated,
modified, or supplemented from time to time, the “Credit Agreement”), together
with all outstanding interest thereon on the Expiration Date.

The Borrower shall pay interest on the unpaid principal balance hereof from time
to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrower pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Revolving Credit Note will be payable pursuant to Section 5.2 [Interest Payment
Dates] of, or as otherwise provided in, the Credit Agreement. If any payment or
action to be made or taken hereunder shall be stated to be or become due on a
day which is not a Business Day, such payment or action shall be made or taken
on the next following Business Day, unless otherwise provided in the Credit
Agreement, and such extension of time shall be included in computing interest or
fees, if any, in connection with such payment or action. Upon the occurrence and
during the continuation of an Event of Default and at the Lender’s discretion,
the Borrower shall pay interest on the entire principal amount of the then
outstanding Revolving Credit Loans evidenced by this Revolving Credit Note and
all other obligations due and payable to the Lender pursuant to the Credit
Agreement and the other Loan Documents at a rate per annum as set forth in
Section 4.3 [Interest After Default] of the Credit Agreement. Such interest rate
will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Lender located at 500 First Avenue, Pittsburgh,
Pennsylvania 15219 unless otherwise directed in writing by the Lender, in lawful
money of the United States of America in immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests, if
any, and Liens, if any, contained or granted therein. The Credit Agreement among
other things contains provisions for acceleration



--------------------------------------------------------------------------------

of the maturity hereof upon the happening of certain stated events and also for
prepayments, in certain circumstances, on account of principal hereof prior to
maturity upon the terms and conditions therein specified. The Borrower waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Revolving Credit Note and the Credit Agreement.

This Revolving Credit Note shall bind the Borrower and its successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns. All references herein to the “Borrower” and the
“Lender” shall be deemed to apply to the Borrower and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the State of New Jersey without giving effect to its
conflicts of law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer.

 

EPAM SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.4

FORM OF

LOAN REQUEST

 

TO:   

PNC Bank, National Association

Two Tower Center Blvd., 17th Floor

East Brunswick, NJ 08816

Attention: Virginia Alling, VP

FROM:    EPAM Systems, Inc., a Delaware corporation (as a “Borrower”). RE:   
Credit Agreement (as it may be amended, restated, modified or supplemented, the
“Credit Agreement”), dated as of January 15, 2013, by and among the Borrower,
the Guarantors party thereto, and PNC Bank, National Association, as lender (the
“Lender”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

 

A.    Pursuant to Section 2.4 [Revolving Credit Loan Requests] of the Credit
Agreement, the undersigned Borrower requests [check one line under 1.(a) below
and fill in blank space next to the line as appropriate]:    1(a)   

 

   A new Loan [for [specify permitted recipient]] , OR      

 

   Renewal of the LIBOR Rate Option applicable to an outstanding
                     Revolving Credit Loan originally made on             ,
20    , OR      

 

   Conversion of the Base Rate Option applicable to an outstanding
                     Loan originally made on             , 20     to a Loan to
which the LIBOR Rate Option applies, OR      

 

   Conversion of the LIBOR Rate Option applicable to an outstanding
                     Loan originally made on             , 20     to a Loan to
which the Base Rate Option applies.    SUCH NEW, RENEWED OR CONVERTED LOAN SHALL
BEAR INTEREST:    [Check one line under 1.(b) below and fill in blank spaces in
line next to line]:    1(b)(i)   

 

   Under the Base Rate Option. Such Loan shall have a Borrowing Date of
            , 20     (which date shall be (i) the same Business Day of receipt
by the Lender by 11:00 a.m. eastern time of this Loan Request for making a new
Loan to which the Base Rate Option applies, or (ii) the last day of the
preceding Interest Period if a Loan to which the LIBOR Rate Option applies is
being converted to a Loan to which the Base Rate Option applies).         

OR



--------------------------------------------------------------------------------

   (ii)   

 

   Under the LIBOR Rate Option. Such Loan shall have a Borrowing Date of
            , 20     (which date shall be three (3) Business Days, in the case
of Loans to which the LIBOR Rate Option applies, subsequent to the Business Day
of receipt by the Lender by 11:00 a.m. eastern time of this Loan Request for
making a new Loan to which the LIBOR Rate Option applies, renewing a Loan to
which the LIBOR Rate Option applies, or converting a Loan to which the Base Rate
Option applies to a Loan to which the LIBOR Rate Option applies).    2    Such
Loan is in the principal amount of U.S. $             [or the principal amount
to be renewed or converted is U.S. $            ]    3    [Complete blank below
if the Borrower is selecting the LIBOR Rate Option]:       Such Loan shall have
an Interest Period of one, two, three or six Month(s):                        
  

 

   B    As of the date hereof and the date of making the above-requested Loan
(and after giving effect thereto: (i) all of the representations and warranties
contained in Article 6 of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (except for those representations
and warranties that are qualified by reference to materiality, which shall be
true and correct in all respects); (ii) no Event of Default or Potential Default
has occurred and is continuing; and (iii) the making of such Loan shall not
contravene any Law applicable to the any Loan Party or any Subsidiary of any
Loan Party or the Lender. C    Each of the undersigned hereby irrevocably
requests [check one line below and fill in blank spaces next to the line as
appropriate]:    1   

 

  

Funds to be deposited into a PNC Bank bank account per our current standing
instructions. [Complete amount of deposit if not full Loan advance amount:]

 

U.S. $             .

   2   

 

  

Funds to be wired to                      per the following wire instructions:

 

Amount of Wire Transfer:

 

U.S. $             

Bank Name:                     

ABA:                     

Account Number:                     

Account Name:                     

Reference:                     

 

2



--------------------------------------------------------------------------------

   3   

 

   Funds to be wired per the attached Funds Flow (multiple wire transfers).

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO LOAN REQUEST]

The Borrower certify to the Lender as to the accuracy of the foregoing on
            , 20    .

 

BORROWER: EPAM SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

QUARTERLY COMPLIANCE CERTIFICATE

This certificate is delivered pursuant to Section 8.3.3 of that certain Credit
Agreement dated as of January 15, 2013 (the “Credit Agreement”) by and among
EPAM Systems, Inc., a Delaware corporation (the “Borrower”), the Guarantors
party thereto (the “Guarantors”) and PNC Bank, National Association, as Lender
(the “Lender”). Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein with the same meanings.

The undersigned officer,                     , the              [President/Chief
Executive Officer/Chief Financial Officer/Treasurer/Assistant
Treasurer/Controller] of the Borrower, in such capacity, does hereby certify on
behalf of the Borrower as of the quarter/year ended             , 20     (the
“Report Date”), as follows:

 

(1)   Maximum Debt Ratio (Credit Agreement Section 8.2.13). As of the Report
Date, the Funded Debt to Consolidated EBITDA ratio of the Loan Parties is
                     (insert ratio from Item (1)(C) below), which ratio shall
not exceed 2.0 to 1.0.       The Funded Debt to Consolidated EBITDA ratio shall
be computed as follows:      (A)   Funded Debt of the Borrower and its
Subsidiaries, as of the Report Date, calculated as follows:        (i)  
Indebtedness of the Borrower and its Subsidiaries (on a consolidated basis) for
the following (without duplication):          a.    Indebtedness for borrowed
money      $                      b.    capitalized lease obligations     
$                      c.    reimbursement obligations in respect of letters of
credit (that are not fully collateralized by cash or cash equivalents, which is
held by PNC)      $                      d.    guaranties of Indebtedness of the
type referenced in Items (1)(A)(i)(a) through (1)(A)(i)(c)      $               
    (ii)   Funded Debt equals the sum of Items (1)(A)(i)(a) through (1)(A)(i)(d)
     $               



--------------------------------------------------------------------------------

PNC Bank, National Association, Lender

Page 2

 

  (B)   Consolidated EBITDA of the Loan Parties, as of the Report Date for the
four fiscal quarters then ended, calculated and consolidated in accordance with
GAAP as follows        (i)   net income      $                    (ii)   to the
extent deducted in determining net income:          a.    depreciation expense
     $                      b.    amortization expense      $                   
  c.    interest expense      $                      d.    income tax expense   
  $                      e.    non-cash stock compensation expense     
$                      f.    the sum of Items (1)(B)(ii)(a) through
(1)(B)(ii)(e)      $                    (iii)   Consolidated EBITDA equals the
sum of Items (1)(B)(i) plus (1)(B)(ii)(f)      $                  (C)   Item
(1)(A)(ii) divided by Item (1)(B)(iii) equals the Funded Debt to Consolidated
EBITDA ratio calculated as of the end of each fiscal quarter for the four fiscal
quarters then ended, which ratio does not exceed 2.0 to 1.0               to 1.0
   (2)   Minimum Fixed Charge Coverage Ratio (Credit Agreement Section 8.2.14).
As of the Report Date, the Fixed Charge Coverage Ratio of the Borrower and its
Subsidiaries is             (insert ratio from Item (2)(C) below), which ratio
shall not be less than 1.25 to 1.0.        The Interest Coverage Ratio shall be
computed as follows:      (A)   Consolidated EBITDA (insert number from Item
(1)(B)(iii) above)      $                  (B)   the sum of scheduled payments
of principal on all Indebtedness for borrowed money having an original term of
more than one (1) year (including but not limited to amortization of Capital
Lease obligations) as shown in the financial statements of the Parent Company
and its Subsidiaries as of one (1) year prior to the Report Date     
$                  (C)   Item (2)(A) divided by Item (2)(B) equals the Fixed
Charge Coverage Ratio for the four fiscal quarters then ended, which ratio is
not less than 1.25 to 1.0               to 1.0   



--------------------------------------------------------------------------------

PNC Bank, National Association, Lender

Page 3

 

(3)   Representations and Warranties. The representations and warranties
contained in Article 6 of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (except for those representations
and warranties that are qualified by reference to materiality, which shall be
true and correct in all respects) on and as of the date of this certificate.   
(4)   Event of Default or Potential Default. No Event of Default or Potential
Default exists as of the date hereof.   

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE 1 OF 1 TO

QUARTERLY COMPLIANCE CERTIFICATE

IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of             , 20    .

 

EPAM SYSTEMS, INC. By:  

 

Name:  

 

Title:  

 